

Exhibit 10.2(b)

--------------------------------------------------------------------------------















 




HIGHWOODS/FLORIDA HOLDINGS, L.P.
(“Landlord”)


and


BROWN & BROWN, INC.
(“Tenant”)


OFFICE LEASE
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS


Section 1: Basic Definitions and Provisions
 
  a. Premises
-5-
  b. Term
-5-
  c. Permitted Use
-5-
  d. Occupancy Limitation
-5-
  e. Base Rent
-5-
  f. Rent Payment Address
-6-
  g. Security Deposit
-6-
  h. Business Hours
-6-
  i. Electrical Service
-6-
  j. After Hours HVAC Rate
-6-
  k. Parking
-6-
  l. Construction Fee
-6-
  m. Broker
-6-
  n. Notice Addresses
-6-
Section 2. Leased Premises     a. Premises
-7-
  b. Rentable Square Foot Determination
-7-
  c. Common Areas
-7-
Section 3: Term       a. Commencement and Expiration Dates
-7-
  b. Termination by Tenant for Failure to Deliver Possession
-7-
  c.. Right to Occupy
-7-
  d. Commencement Agreement
-7-
Section 4: Use       a. Permitted Use
-7-
  b. Prohibited Uses
-7-
  c. Prohibited Equipment in Premises
-8-
Section 5: Rent     a. Payment Obligations
-8-
  b. Base Rent
-8-
  c. Additional Rent
-9-
Section 6: Security Deposit [Intentionally Omitted]
-9-
Section 7: Services by Landlord
-9-
  a. Base Services
-10-
  b. Landlord's Maintenance
-10-
  c. No Abatement
-10-
  d. Tenant's Obligation to Report Defects
-10-
  e. Limitation on Landlord's Liability
-10-
Section 8: Tenant’s Acceptance and Maintenance of Premises     a. Acceptance of
Premises
-10-
  b. Move-in Obligations
-10-
  c. Tenant's Maintenance
-11-
  d. Alterations to Premises
-11-
  e. Restoration of Premises
-11-
  f. Landlord's Performance of Tenant's Obligations
-11-
  g. Construction Liens
-11-
  h. Communications Compliance
-11-

 
 
i

--------------------------------------------------------------------------------


 
 

Section 9: Property of Tenant
-12-
  a. Property Taxes
-12-
  b. Removal
-12-
Section 10: Signs  
-12-
Section 11: Access to Premises
 
  a. Tenant's Access
-12-
  b. Landlord's Access
-12-
  c. Emergency Access
-13-
Section 12: Rules and Regulations
 
  a. Laws
-13-
  b. Rules and Regulations
-13-
Section 13: Compliance with Laws
 
  a. Tenant's Compliance
-13-
  b. Landlord's Compliance
-13-
  c. ADA Notices
-13-
Section 14: Insurance Requirements     a. Tenant's Liability Insurance
-13-
  b. Tenant's Property Insurance
-13-
  c. Certificates of Insurance
-13-
  d. Insurance Policy Requirements
-13-
  e. Landlord's Property Insurance
-14-
  f. Mutual Waiver of Subrogation
-14-
Section 15: Indemnity       a. Indemnity
-14-
  b. Defense Obligation
-14-
Section 16: Quiet Enjoyment
-14-
Section 17: Subordination; Attornment; Non-Disturbance; and Estoppel Certificate
    a. Subordination and Attornment
-14-
  b. Non-Disturbance
-15-
  c. Estoppel Certificates
-15-
Section 18: Assignment - Sublease
 
  a. Landlord Consent
-15-
  b. Definition of Assignment
-15-
  c. Permitted Assignments/Subleases
-16-
  d. Notice to Landlord
-16-
  e. Prohibited Assignments/Sublease
-16-
  f. Tenant Not Released
-16-
  g. Landlord's Right to Collect Sublease Rents Upon Tenant Default
-16-
  h. Excess Rents
-16-
  i. Landlord's Fees
-16-
  j. Unauthorized Assignment or Sublease
-16-
Section 19: Damages to Premises     a. Landlord's Restoration Obligations
-16-
  b. Termination of Lease by Landlord
-17-
  c. Termination of Lease by Tenant
-17-
  d. Tenant's Restoration Obligations
-17-
  e. Rent Abatement
-17-
  f. Waiver of Claims
-17-
Section 20: Eminent Domain     a. Effect on Lease
-17-
  b. Right to Condemnation Award
-18-
Section 21: Environmental Compliance     a. Environmental Laws
-18-
  b. Tenant's Responsibility
-18-
  c. Tenant's Liability
-18-
  d. Limitation on Tenant's Liability
-18-
  e. Inspections by Landlord
-18-
  f. Landlord's Liability
-18-
  g. Property
-18-
  h. Tenant's Liability after Termination of Lease
-19-

 
 
ii

--------------------------------------------------------------------------------


 
 

Section 22: Default       a. Tenant's Default
-19-
  b. Landlord's Remedies
-19-
  c. Landlord's Expenses
-20-
  d. Remedies Cumulative
-20-
  e. No Accord and Satisfaction
-20-
  f. No Reinstatement
-20-
  g. Summary Ejectment
-20-
Section 23: Multiple Defaults
 
  a. Loss of Option Rights
-20-
  b. Increased Security Deposit
-20-
  c. Effect on Notice Rights and Cure Periods
20-
Section 24: Bankruptcy       a. Trustee's Rights
-20-
  b. Adequate Assurance
-21-
  c. Assumption of Lease Obligations
-21-
Section 25: Notices       a. Addresses
-21-
  b. Form; Delivery; Receipt
-21-
  c. Address Changes
-21-
  d. Notice by Legal Counsel
-21-
Section 26: Holding Over
-21-
Section 27: Right to Relocate [Intentionally Omitted]
-21-
Section 28: Broker’s Commissions     a. Broker
-22-
  b. Landlord's Obligation
-22-
  c. Indemnity
-22-
Section 29: Miscellaneous     a. No Agency
-22-
  b. Force Majeure
-22-
  c. Building Standard Improvements
-22-
  d. Limitation on Damages
-22-
  e. Satisfaction of Judgments Against Landlord
-22-
  f. Interest
-22-
  g. Legal Costs
-22-
  h. Sale of Premises or Building
-22-
  i. Time of the Essence
-22-
  j. Tender of Premises
-23-
  k. Financial Statements
-23-
  l. Recordation
-23-
  m. Partial Invalidity
-23-
  n. Binding Effect
-23-
  o. Entire Agreement
-23-
  p. Good Standing
-24-
  q. Terminology
-24-
  r. Headings
-24-
  s. Choice of Law
-24-
  t. Effective Date
-24-
  u. Interlineation
-24-
  v. Patriot Act, Representation
-24-
  w. Landlord's Default
-24-

 
 
iii

--------------------------------------------------------------------------------


 
 

Section 30: Special Conditions
-24-
Section 31: Addenda and Exhibits
-24-
  a.
Lease Addendum Number One - “Work Letter”
    b.
Lease Addendum Number One - A - “Building Standard Improvements”
    c.
Lease Addendum Number One - B -- “Approved Space Plan”
    d.
Lease Addendum Number One - C - “Mini-Blind Layout”
    e.
Lease Addendum Number Two - “Additional Rent - Operating Expense Pass Throughs”
    f.
Lease Addendum Number Two - A - “Annual Statement Form”
    g.
Lease Addendum Number Three -“Option to Renew Lease Term”
    h.
Lease Addendum Number Four -- “Intentionally Omitted”
    i.
Lease Addendum Number Five - “Tenant Parking Agreement”
    j.
Lease Addendum Number Five—A-- " Location of Reserved Parking, LakePointe Two
Garage”
    k.
Lease Addendum Number Five - B - “Parking Reserved for Other Tenants, LakePointe
Two Garage”
    l.
Lease Addendum Number Six - “Radon”
    m.
Lease Addendum Number Seven - “Right of First Offer”
    n.
Lease Addendum Number Seven - A - “First Floor: Right of First Offer Space”
    o.
Lease Addendum Number Seven - B - “Third Floor: Right of First Offer Space”
    p.
Lease Addendum Number Eight—"Cleaning Specifications"
    q.
Exhibit A - Premises
    r.
Exhibit B - Rules and Regulations
    s.
Exhibit C - Commencement Agreement
    t.
Exhibit D - Rooftop License Agreement
    u.
Exhibit E - Monument Signage
    v.
Exhibit F - Subordination, Non-Disturbance and Attornment Agreement
 

 
 
iv

--------------------------------------------------------------------------------


 
 
State of Florida:
County of Hillsborough:




OFFICE LEASE




THIS LEASE ("Lease"), made this 1st day of July, 2004, by and between
HIGHWOODS/FLORIDA HOLDINGS, L.P.., a Delaware Limited Partnership, By: Highwoods
Properties, Inc., as agent, (“Landlord”) and BROWN & BROWN, INC., a Florida
corporation, (“Tenant”), provides as follows:
 

  1. BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and
provisions apply to this Lease:             a. Premises. Rentable Square Feet:
40,505                 Suite: 400       Building: Spectrum       Street Address:
3101 W. Martin Luther King Boulevard       City/County: Tampa / Hillsborough    
  State/Zip Code: Florida / 33607             b. Initial Term. Number of Months:
87       Commencement Date: As provided in Lease Addendum Number One (the Work
Letter). Target Commencement Date is May 15, 2005.       Expiration Date:
Eighty-seven (87) months from the Commencement Date, as adjusted pursuant to the
provisions of Section 3(c).                   Estimated Expiration Date August
14, 2012             c. Permitted Use.   General office             d. Occupancy
Limitation. No more than six (6) persons per one thousand (1,000) rentable
square feet (on average).           e. Base Rent.   The minimum Base Rent for
the Initial Term is $5,161,456.54, payable in monthly installments on the 1st
day of each month in accordance with the following Base Rent Schedule:


 
MONTHS
RATE PSF
MONTHLY RENT
CUMULATIVE RENT
5/15/05 - 5/31/05
$16.80
$56,707.00
$31,097.42
6/1/05 - 11/30/05
$8.40
$28,353.50
170,121.00
12/1/05 - 5/31/06
$16.80
$56,707.00
$340,242.00
6/1/06 - 5/31/07
$17.22
$58,124.68
$697,496.16
6/1/07 - 5/31/08
$17.65
$59,576.10
$714,913.20
6/1/08 - 5/31/09
$18.09
$61,061.29
$732,735.48
6/1/09 - 5/31/10
$18.54
$62,580.23
$750,962.76
6/1/10 - 5/31/11
$19.00
$64,132.92
$769595.04
6/1/11 - 5/31/12
$19.48
$65,753.12
$789,037.44
6/1/12 - 8/14/12
$19.97
$67,407.07
$165,256.04
BASE RENT:
$5,161,456.54



This rent schedule shall be modified as appropriate according to the provisions
of Section 5(c)(ii) of this Lease.
 
 

--------------------------------------------------------------------------------


 
 

          f. Rent Payment Address. HIGHWOODS/FLORIDA HOLDINGS, L.P.         P.O.
Box 406396       Atlanta, Georgia 30384-6396         Attn: Spectrum         Tax
ID# 56-1993389             g. Security Deposit. $0             h.
Normal Business Hours. 7:00 A.M. to 6:00 P.M. Monday through Friday and 7:00
A.M. to 1:00 P.M. on Saturdays (excluding New Years Day, President's Day,
Memorial Day, Independence Day, Thanksgiving Day and Christmas Day, together,
"Holidays").             i. Electrical Service. As described in Section 8(k) of
the Work Letter.             j. After Hours HVAC Rate. $25.00 per hour, per
floor, with a minimum of two (2) hours per occurrence.             k. Parking.  
Five (5) spaces per 1000 rentable square feet. See Tenant Parking Agreement -
Addendum Five.             l. Construction Fee. There will be no Construction
Supervision Fee for the work described in the Work Letter. A 10% Construction
Supervision Fee will be charged for all alterations performed by Landlord.      
      m. Tenant’s Broker. Andy May         Cushman & Wakefield of Florida, Inc.
        One Tampa City Center         Suite 3600         Tampa, Florida 33602  
            Landlord’s Broker. Highwoods/Florida GP Corp         3111 W. Dr.
Martin Luther King, Jr. Blvd.         Suite 300         Tampa, Florida 33607    
        n. Notice Addresses.              
LANDLORD:
HIGHWOODS/FLORIDA HOLDINGS, L.P.         3100 Smoketree Court, Suite 600        
Raleigh, North Carolina 27604         Attn: Manager, Lease Administration      
  Facsimile #: 919/876-2448              
with a copy to:
HIGHWOODS PROPERTIES, INC.         3111 W. Dr. Martin Luther King, Jr. Blvd.    
    Suite 300         Tampa, Florida 33607         Attn: Lease Administrator    
         
TENANT:
[before CommencementDate]
Brown & Brown, Inc.         P.O. Box 1348         Tampa, Florida 33601        
Attn: Laurel Grammig, Esq.              
[after Commencement Date]
Brown & Brown, Inc.         3101 W. Dr. Martin Luther King, Jr. Blvd.        
Suite 400         Tampa, Florida 33607         Attn: Laurel Grammig, Esq.


 
ii

--------------------------------------------------------------------------------



 
2.  LEASED PREMISES.


a.  Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto, which will include the elevator lobby area on the fourth floor.


b.  Rentable Square Foot Determination. Landlord represents that the Rentable
Area of the Premises was calculated in accordance with the American National
Standard Method of measuring floor area in office buildings of the Building
Owners and Managers Association (BOMA) International (ANSI 265.1 - 1966) ("BOMA
Standard"), and that the Building contains 146,994 square feet of Rentable Area,
calculated in accordance with the BOMA Standard. 


c.  Common Areas. Tenant shall have non-exclusive access to the common areas of
the Building. The common areas generally include space that is not included in
portions of the Building set aside for leasing to tenants or reserved for
Landlord’s exclusive use, including entrances, hallways, lobbies, elevators,
restrooms, walkways and plazas and landscaping, as well as the parking areas and
garages identified in Lease Addendum Number Five, together with access to the
parking areas and Building (“Common Areas”). Landlord has the exclusive right to
(i) designate the Common Areas, (ii) change the designation of any Common Area
and otherwise modify the Common Areas, and (iii) permit special use of the
Common Areas, including temporary exclusive use for special occasions, provided
no such designation or change shall materially and adversely affect Tenant's
access, parking, or use and enjoyment of the Premises. Tenant shall not
interfere with the rights of others to use the Common Areas. All use of the
Common Areas shall be subject to reasonable rules and regulations promulgated by
Landlord.


3.  TERM.


a.  Commencement and Expiration Dates. The Initial Term of the Lease commences
on the Commencement Date and expires on the Expiration Date, as set forth in
Section 1b. Tenant has the right to extend the Lease Term for up to two (2)
Lease Renewal Terms in accordance with Lease Addendum Number Three. "Lease Term"
or "term" means the Initial Term and exercised Lease Renewal Terms.


b.  Termination by Tenant for Failure to Deliver Possession. If Landlord is
unable to deliver possession of the Premises by August 15, 2005 (adjusted for
any delays resulting from force majeure or Excused Delays as defined in the Work
Letter), then Tenant may terminate this Lease by giving notice to Landlord
within fifteen (15) days thereafter. If for any reason (including without
limitation, force majeure) Landlord is unable to deliver possession of the
Premises by November 15, 2005, then Tenant may terminate this Lease by giving
notice to Landlord within fifteen (15) days thereafter.


c.  Adjustment of Expiration Date. If the Expiration Date does not occur on the
last day of a calendar month, then the Term shall be extended by the number of
days necessary to cause the Expiration Date to occur on the last day of the last
calendar month of the Term. Tenant shall pay Base Rent and Additional Rent for
such additional days at the same rate payable for the portion of the last
calendar month immediately preceding such extension.


d.  Right to Occupy. Tenant shall not occupy the Premises until Tenant has
complied with all of the following requirements: (i) delivery of all
certificates of insurance, (ii) payment of first month’s Rent; and (iii) receipt
of a good standing certificate from the State where Tenant was organized and a
certificate of authority to do business in the State in which the Premises are
located (if different). Tenant’s failure to comply with these (or any other
conditions precedent to occupancy under the terms of this Lease) shall not delay
the Commencement Date.


e.  Commencement Agreement. At the request of either party, Commencement Date,
Term, and Expiration Date may be set forth in a Commencement Agreement similar
to Exhibit C, attached hereto, to be prepared by Landlord and executed by the
parties.


4.  USE. 


a.  Permitted Use. The Premises may be used only for Tenant’s Permitted Use as
defined in Section 1c and in accordance with the Occupancy Limitation as set
forth in Section 1d.


b.  Prohibited Uses. Tenant shall not use the Premises:
 
 
iii

--------------------------------------------------------------------------------


 



i.           
Intentionally omitted.




ii.          
In any manner that constitutes a nuisance or trespass;




iii.         
In any manner other than Tenant's Permitted Use which increases any insurance
premiums, or makes such insurance unavailable to Landlord on the Building;
provided that, in the event of an increase in Landlord's insurance premiums
which results from Tenant's use of the Premises, Landlord may elect to permit
the use and charge Tenant for the increase in premiums, and Tenant’s failure to
pay Landlord, on demand, the amount of such increase shall be an event of
default;




iv.         
In any manner that creates demands for electricity, heating or air conditioning
in excess of that stated in paragraph 1.(i), unless Tenant agrees to pay the
actual, out-of-pocket costs incurred by Landlord in providing such excess
electricity, including submetering therefor; or




v.          
For any purpose except the Permitted Use, unless consented to by Landlord in
writing.



c.  Prohibited Equipment in Premises. Tenant shall not install any equipment in
the Premises that requires electrical power or cooling beyond the Building's
electrical and cooling specifications, as set forth in Addendum Number One to
the Lease, and as identified by Landlord as exceeding such specifications at the
time of Landlord's approval of Tenant's plans specify such equipment (“High
Demand Equipment”) without Landlord’s prior written consent which consent shall
not be unreasonably withheld, conditioned or delayed. No such consent will be
given if Landlord determines, in its opinion, that such equipment may not be
safely used in the Premises or that electrical service is not adequate to
support the equipment. Landlord’s consent may be conditioned, without
limitation, upon separate metering of the High Demand Equipment and Tenant’s
payment of all engineering, equipment, installation, maintenance, removal and
restoration costs and utility charges associated with the High Demand Equipment
and the separate meter. If High Demand Equipment used in the Premises by Tenant
affects the temperature otherwise maintained by the heating and air conditioning
system, Landlord shall have the right to install supplemental air conditioning
units in the Premises with the cost of engineering, installation, operation and
maintenance of the units to be paid by Tenant. All costs and expenses relating
to High Demand Equipment shall be Additional Rent, payable by Tenant within
thirty (30) days after receipt of invoice.


5.  RENT. 


a.  Payment Obligations. Tenant shall pay Base Rent and Additional Rent
(collectively, “Rent”) on or before the first day of each calendar month during
the Term, as follows:



i.        
Rent payments shall be sent to the Rent Payment Address set forth in Section 1f.

 

ii.       
Rent shall be paid without previous demand or notice and without set off or
deduction (except as otherwise expressly provided in the Lease). Tenant's
obligation to pay Rent under this Lease is completely separate and independent
from any of Landlord's obligations under this Lease.




iii.      
If the Commencement Date is a day other than the first day of a calendar month,
or if the Expiration Date is a day other than the last day of a calendar month,
then Rent for such month shall be (i) prorated, and (ii) due and payable on the
first day of such month.




iv.      
For each Rent payment Landlord receives after the fifth (5th) day of the month,
Landlord shall be entitled to a late charge in the amount of five percent (5%)
of all Rent due for such month. Notwithstanding the preceding sentence, no such
late payment shall be due for the first two such late payments during the Term
(including any extensions or renewals thereof) unless Tenant fails to make such
payment within five (5) days after written notice from Landlord that such
payment is past due.




v.       
If Landlord presents Tenant's check to any bank and Tenant has insufficient
funds to pay for such check, then Landlord shall be entitled to the maximum
lawful bad check fee or five percent (5%) of the amount of such check, whichever
amount is less.



b.  Base Rent. Tenant shall pay Base Rent as set forth in Section 1e.
 
 
iv

--------------------------------------------------------------------------------



 
c.  Additional Rent. In addition to Base Rent, Tenant shall pay as rent all sums
and charges due and payable by Tenant under this Lease (“Additional Rent”),
including, but not limited to, the following:



i.        
Tenant's Proportionate Share of the increase in Landlord's Operating Expenses as
set forth in Lease Addendum Number Two;




ii.       
Any sales or use tax imposed on Rent collected by Landlord or any tax on rents
in lieu of ad valorem taxes on the Building, even though laws imposing such
taxes attempt to require Landlord to pay the same; provided, however, if any
such sales or use tax are imposed on Landlord and Landlord is prohibited by
applicable law from collecting the amount of such tax from Tenant as Additional
Rent, then Landlord and Tenant shall amend this Lease to increase the Base Rent
payable hereunder by the amount of such increase so that the economic effect of
this Lease prior to the imposition of such tax is maintained; and




iii.      
Any construction supervision fees in connection with the construction of Tenant
Improvements or alterations to the Premises.



Base Rent and Additional Rent are referred to in this Lease as "Rent".


6.  SECURITY DEPOSIT. [INTENTIONALLY OMITTED].


7.  SERVICES BY LANDLORD.


a.  Base Services. Provided that Tenant is not then in default beyond applicable
notice and cure periods, Landlord shall cause to be furnished to the Building,
or as applicable, the Premises, in common with other tenants the following
services:



i.            
Hot and cold water (if available from city mains) for drinking, lavatory and
toilet purposes.




ii.           
Electricity (if available from the utility supplier) in the capacity specified
in Lease Addendum Number One.




iii.          
Operatorless elevator service, 24 hours per day, 7 days per week.




iv.          
Building standard fluorescent lighting fixtures; Tenant shall service, replace
and maintain at its own expense any incandescent fixtures, table lamps, or
lighting other than the building standard fluorescent light, and any dimmers or
lighting controls other than controls for the building standard fluorescent
lighting.




v.           
Heating and air conditioning for the reasonably comfortable use and occupancy of
the Premises during Business Hours as set forth in Section 1h; provided that,
heating and cooling conforming to any governmental regulation prescribing
limitations thereon shall be deemed to comply with this service. Such HVAC
system shall incorporate interior variable air volume (VAV) distribution and fan
powered variable air volume (FPVAV) exterior distribution. Such system shall
maintain interior space conditions, during the Building’s Normal Business Hours,
of 74+/- 2 degrees Fahrenheit dry bulb (Fdb), with a relative humidity of 50%
+/- 10%, based upon the following design conditions:




a.          
Summer outside conditions based upon ASHRAE Fundamentals Climactic Conditions
using the 1% Design dry-bulb and mean coincident wet-bulb from the nearest
listed City.

b.          
Winter outside conditions based upon ASHRAE Fundamental Climactic Conditions
using the 99% Design dry-bulb from the nearest listed City.

c.          
One person per 200 rentable square feet.

d.          
Twenty (20) cfm of outside air per person, based upon one person per 200
rentable square feet.

e.          
Night/weekend setback shall not allow the Premises to drop below 55 degrees Fdb
in the winter. Unoccupied spaces adjacent to the premises shall be maintained
between 65 and 80 degrees Fdb during the normal business hours of the Building.

 
 
v

--------------------------------------------------------------------------------


 
 

vi.          
After Business Hours, weekend and holiday heating and air conditioning at the
After Hours HVAC rate set forth in Section 1j, with such charges subject to
reasonable annual increases so as to reimburse Landlord for the increased costs
of utilities required to provide such service.




vii.         
Janitorial services five (5) days a week (excluding Holidays) after Business
Hours in accordance with the cleaning specifications attached hereto as Lease
Addendum Number Eight.




viii.        
A reasonable pro-rata share of the unreserved parking spaces of the Building,
for use by Tenant's employees and visitors in common with the other tenants and
their employees and visitors, as more specifically provided in Lease Addendum
Number Five.




ix.          
Security in the Tampa Bay Office Park consisting of a roving guard on duty from
7:00 a.m. to 11:00 p.m., Monday through Friday except Holidays. At the request
of a Tenant employee, the guard, while on duty and as available, will escort the
employee to his or her vehicle after Normal Business Hours. At Tenant's request,
Landlord shall provide a guard for additional hours, at Tenant's cost (which
will be equal to Landlord's out-of-pocket cost, without mark-up).



b.  Landlord’s Maintenance. Landlord shall make all repairs and replacements to
the Building (including the Building's electrical, mechanical, and plumbing
systems, elevators, fixtures and equipment), Common Areas and Tenant
Improvements in the Premises (except for repairs and replacements that Tenant
must make under Section 8) as necessary to maintain the Building and Common
Areas in a first class condition, similar to the condition of comparable office
buildings in the Westshore area of Tampa. Landlord’s maintenance shall include
the roof, foundation, exterior walls, interior structural walls, all structural
components, and all Building systems, such as mechanical, electrical, HVAC, and
plumbing. Repairs or replacements shall be made within a reasonable time
(depending on the nature of the repair or replacement needed) after receiving
notice from Tenant or Landlord having actual knowledge of the need for a repair
or replacement.


c.  Abatement. If for any reason attributable to either the failure of Landlord
to carry out its obligations hereunder or force majeure, a portion of the
Premises becomes unsuitable for Tenant’s employees to perform their ordinary
functions and Tenant shall have ceased its operations in such portion of the
Premises, then after the continuation of such condition for five (5) consecutive
business days and commencing on the sixth business day, or alternatively, after
the continuation of such condition for more than 12 business days in any
calendar year, Base Rent hereunder shall abate proportionately for such portion
of the Premises for the period such condition persists. Landlord shall have the
right to shut down the Building systems (including electricity and HVAC systems)
for required maintenance and safety inspections (but Landlord shall do so after
Normal Business Hours, if practicable), and in cases of emergency.


d.  Tenant’s Obligation to Report Defects. Tenant shall promptly report to
Landlord any defective condition in or about the Premises known to Tenant.


e.  Limitation on Landlord’s Liability. Landlord shall not be liable to Tenant
for any damage caused to Tenant and its property due to the Building or any part
or appurtenance thereof being improperly constructed or being or becoming out of
repair, or arising from the leaking of gas, water, sewer or steam pipes, or from
problems with electrical service, Tenant agreeing to insure against such damage.
The preceding sentence is not intended to release Landlord from its maintenance
obligations under this Lease.


8.  TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES.


a.  Acceptance of Premises. Subject to the terms of the attached Work Letter,
Tenant’s occupancy of the Premises is Tenant’s representation to Landlord that
(i) Tenant has examined and inspected the Premises, (ii) finds the Premises to
be as represented by Landlord and satisfactory for Tenant's intended use, and
(iii) constitutes Tenant's acceptance of the Premises "as is", subject to latent
defects and Landlord's performance of its obligations under the Work Letter.
Landlord makes no representation or warranty as to the condition of the Premises
except as may be specifically set forth in the Work Letter.


b.  Move-In Obligations. Tenant shall schedule its move-in with the Landlord’s
Property Manager. Unless otherwise approved by Landlord’s Property Manager,
which approval shall not be unreasonably withheld, delayed or conditioned,
move-in shall not take place during Business Hours. During Tenant’s move-in, a
representative of Tenant must be on-site with Tenant’s moving company to ensure
proper treatment of the Building and the Premises. Elevators, entrances,
hallways and other Common Areas must remain in use for the general public during
Normal Business Hours. Any specialized use of elevators or other Common Areas
must be coordinated with Landlord’s Property Manager. Tenant must properly
dispose of all packing material and refuse in accordance with the Rules and
Regulations. Any damage or destruction to the Building or the Premises due to
moving will be the sole responsibility of Tenant.

 
vi

--------------------------------------------------------------------------------


 
 
c.  Tenant’s Maintenance. Tenant shall: (i) keep the Tenant Improvements and
fixtures in the Premises (excluding building systems except when repairs or
maintenance are required by Tenant’s misuse thereof) and the interior surfaces
of the Premises in good order; (ii) make repairs and replacements to the
Premises or Building needed because of Tenant's misuse or negligence; (iii)
repair and replace Non-Standard Improvements, including any special equipment or
decorative treatments, installed by or at Tenant's request that serve the
Premises (unless the Lease is ended because of casualty loss or condemnation);
and (iv) not commit waste.


d.  Alterations to Premises. Tenant shall make no structural alterations to the
Premises without the prior written consent of Landlord, which Landlord shall be
under no obligation to grant. If Tenant desires to make non-structural
alterations to the Premises, Tenant shall be responsible for the design and
construction of such alterations, provided that Tenant obtains Landlord's prior
written approval of the plans and specifications for such alterations, which
approval shall not be unreasonably withheld, conditioned or delayed, and, in
that event, Tenant shall ensure that such alterations are constructed in
compliance with Laws and subject to such reasonable and customary requirements
as Landlord may impose on such construction.


e.  Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall deliver each and every part of the Premises in operable
repair and condition, ordinary wear and tear and damage by casualty excepted,
including all alterations undertaken by or at the request of Tenant after the
Tenant Improvements are completed, except that as to any such alteration which
is atypical of general office use and which imposes upon Landlord materially
greater demolition costs as compared to the Tenant Improvements, Landlord may
require Tenant to remove such alterations, but only if Landlord so notifies
Tenant in writing simultaneously with Landlord's approval of such alterations.
If Tenant has required or installed Non-Standard Improvements, such improvements
shall be removed as part of Tenant’s restoration obligation, unless at the time
of such Non-Standard Improvements were installed, Landlord agreed in writing
that Tenant could abandon such improvements at Lease expiration. Tenant shall
repair any damage caused by the removal of any Non-Standard Improvements.
“Non-Standard Improvements” means such items as (i) High Demand Equipment and
separate meters, (ii) all wiring and cabling from the plenum only, (iii) raised
floors for computer or communications systems, (iv) telephone equipment,
security systems, and UPS systems, (iv) supplemental HVAC units and systems, and
(v) equipment racks.


f.  Landlord’s Performance of Tenant’s Obligations. If Tenant does not perform
its maintenance or restoration obligations in a timely manner, commencing the
same within fifteen (15) days after receipt of notice from Landlord specifying
the work needed, and thereafter diligently and continuously pursuing the work
until completion, then Landlord shall have the right, but not the obligation, to
perform such work. Any amounts expended by Landlord on such maintenance or
restoration shall be Additional Rent to be paid by Tenant to Landlord within
thirty (30) days after demand.


g.  Construction Liens. Tenant shall have no power to do any act or make any
contract that may create or be the foundation of any lien, mortgage or other
encumbrance upon the reversionary or other estate of Landlord, or any interest
of Landlord in the Premises. NO CONSTRUCTION LIENS OR OTHER LIENS FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE BUILDING. Tenant shall keep
the Premises and the Building free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or on behalf of
Tenant. Should any lien or claim of lien be filed against the Premises or the
Building by reason of any act or omission of Tenant or any of Tenant’s agents,
employees, contractors or representatives, then Tenant shall cause the same to
be canceled and discharged of record by bond or otherwise within ten (10) days
after the filing thereof. Should Tenant fail to discharge the lien within ten
(10) days, then Landlord may discharge the lien. The amount paid by Landlord to
discharge the lien (whether directly or by bond), plus all administrative and
legal costs incurred by Landlord, shall be Additional Rent payable on demand.
The remedies provided herein shall be in addition to all other remedies
available to Landlord under this Lease or otherwise.


TENANT SHALL NOTIFY ANY CONTRACTOR PERFORMING ANY CONSTRUCTION WORK IN THE
PREMISES ON BEHALF OF TENANT THAT THIS LEASE SPECIFICALLY PROVIDES THAT THE
INTEREST OF LANDLORD IN THE PREMISES SHALL NOT BE SUBJECT TO LIENS FOR
IMPROVEMENTS MADE BY TENANT, AND NO MECHANIC’S LIEN OR OTHER LIEN FOR ANY SUCH
LABOR, SERVICES, MATERIALS, SUPPLIES, MACHINERY, FIXTURES OR EQUIPMENT SHALL
ATTACH TO OR AFFECT THE STATE OR INTEREST OF LANDLORD IN AND TO THE PREMISES,
THE BUILDING, OR ANY PORTION THEREOF. IN ADDITION, LANDLORD SHALL HAVE THE RIGHT
TO POST AND KEEP POSTED AT ALL REASONABLE TIMES ON THE PREMISES ANY NOTICES
WHICH LANDLORD SHALL BE REQUIRED SO TO POST FOR THE PROTECTION OF LANDLORD AND
THE PREMISES FROM ANY SUCH LIEN. TENANT AGREES TO PROMPTLY EXECUTE SUCH
INSTRUMENTS IN RECORDABLE FORM IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
FLORIDA STATUTE SECTION 713.10.
 
 
vii

--------------------------------------------------------------------------------



 
h.   Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant. Unless Landlord requests otherwise or
consents in writing, all of Tenant’s telecommunications equipment shall be
located and remain solely in the Premises. Landlord shall not have any
responsibility for the maintenance of Tenant’s telecommunications equipment,
including wiring; nor for any wiring or other infrastructure to which Tenant’s
telecommunications equipment may be connected. Tenant agrees that, to the extent
any telecommunications service is interrupted, curtailed or discontinued,
Landlord shall have no obligation or liability with respect thereto unless
resulting from Landlord's negligence or willful misconduct. Landlord shall have
the right, upon reasonable prior oral notice to Tenant, to interrupt or turn off
telecommunications facilities in the event of emergency, or other than in event
of an emergency, upon three (3) business days prior written notice to Tenant, to
interrupt or turn off telecommunications facilities as necessary in connection
with repairs to the Building or installation of telecommunications equipment for
other tenants of the Building, provided such interruption occurs after Normal
Business Hours whenever practicable. In the event that Tenant wishes at any time
to utilize the services of a telephone or telecommunications provider whose
equipment is not then servicing the Building, the provider shall not be
permitted to install its lines or other equipment within the Building without
first securing the prior written approval of Landlord, which approval shall not
be unreasonably withheld. Landlord’s approval may be conditioned in such a
manner as to protect Landlord’s financial interests, the interest of the
Building, and the other tenants therein. The refusal of Landlord to grant its
approval to any prospective telecommunications provider shall not be deemed a
default or breach by Landlord of its obligation under this Lease. The provisions
of this paragraph may be enforced solely by Tenant and Landlord, are not for the
benefit of any other party, and specifically but without limitation, no
telephone or telecommunications provider shall be deemed a third party
beneficiary of this Lease. Tenant shall utilize any wireless communications
equipment (other than usual and customary cellular telephones and wireless
LAN's), including antennae and satellite receiver dishes, within the Premises or
the Building, only with Landlord’s prior written consent or in accordance with
the Rooftop License Agreement. Landlord’s consent may be conditioned in such a
manner so as to protect Landlord’s financial interests, the interests of the
Building, and the other tenants therein. At Landlord’s option, Tenant may be
required to remove any and all telecommunications equipment (including wireless
equipment) installed in the Premises or elsewhere in or on the Building by or on
behalf of Tenant, including wiring from the plenum only, or other facilities for
telecommunications transmittal upon the expiration or termination of the Lease
and at Tenant’s sole cost.


9.  PROPERTY OF TENANT. 


a.  Property Taxes. Tenant shall pay when due all taxes levied or assessed upon
Tenant's equipment, fixtures, furniture, leasehold improvements and personal
property located in the Premises.


b.  Removal. Provided Tenant is not in default, Tenant may remove all fixtures
and equipment which it has placed in the Premises; provided, however, Tenant
must repair all damages caused by such removal. If Tenant does not remove its
property from the Premises upon the expiration or earlier termination (for
whatever cause) of this Lease, such property shall be deemed abandoned by
Tenant, and Landlord may dispose of the same in whatever manner Landlord may
elect without any liability to Tenant.


10.  SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the exterior of the Building or Premises (including any exterior
doors, walls or windows) without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion. Door and directory
signage shall be provided and installed by the Landlord in accordance with
building standards at Tenant’s expense, unless otherwise provided in the Work
Letter attached as Lease Addendum Number One. As long as Tenant is occupying a
full floor of the Building, Tenant shall be allowed lobby signage on the fourth
floor. Tenant shall also be allowed, at Tenant’s expense, exterior monument
signage located at the front of the Building as more precisely described in
Exhibit E attached hereto.
 
11.  ACCESS TO PREMISES.


a.  Tenant’s Access. Tenant, its agents, employees, invitees, and guests, shall
have access to the Premises and reasonable ingress and egress to common and
public areas of the Building twenty-four hours a day, seven days a week;
provided, however, Landlord by reasonable regulation may control such access for
the comfort, convenience, safety and protection of all tenants in the Building,
or as needed for making repairs and alterations. Tenant shall be responsible for
providing access to the Premises to its agents, employees, invitees and guests
after Normal Business Hours and on weekends and Holidays, but in no event shall
Tenant’s use of and access to the Premises outside of Normal Business Hours
compromise the security of the Building.
 
 
viii

--------------------------------------------------------------------------------



 
b.  Landlord’s Access. Landlord shall have the right, at all reasonable times
and upon reasonable prior oral notice, either itself or through its authorized
agents, to enter the Premises (i) to make repairs, alterations or changes as
Landlord deems necessary (but only upon one (1) business day’s prior written
notice to Tenant, explaining the nature and location of the construction
activities, and provided further that if Landlord’s work will materially
adversely affect Tenant’s use of a portion of the Premises, then such work will
be performed after Normal Business Hours and Landlord will assure that
appropriate security personnel are present during such work), (ii) to inspect
the Premises, mechanical systems and electrical devices, and (iii) to show the
Premises to prospective mortgagees and purchasers. Within three hundred sixty
five (365) days prior to the Expiration Date, Landlord shall have the right,
either itself or through its authorized agents, to enter the Premises at all
reasonable times upon reasonable prior notice to show prospective tenants.


c.  Emergency Access. Landlord shall have the right to enter the Premises at any
time without notice in the event of an emergency.


12.  RULES AND REGULATIONS. Tenant shall comply with the Rules and Regulations
attached as Exhibit B. The Rules and Regulations may be reasonably modified from
time to time by Landlord, effective as of the date delivered to Tenant or posted
on the Premises, provided such rules are uniformly applicable to all tenants in
the Building. Any conflict between this Lease and the Rules and Regulations
shall be governed by the terms of this Lease.


13.  COMPLIANCE WITH LAWS. 


a.  Tenant’s Compliance. Tenant, at Tenant’s sole expense, shall comply with all
laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities now in force, which shall
impose any duty upon Landlord or Tenant with respect to Tenant's use or
occupation of the Premises including without limitation, The Americans With
Disabilities Act (the “ADA”) ("Laws").
 
b.  Landlord’s Compliance. Landlord, at Landlord’s sole expense, shall comply
with all Laws, including without limitation, the ADA, as they apply to the
Common Areas, restrooms and structural and mechanical elements of the Building.
Landlord shall not be required to make changes to the Common Areas or restrooms
of the Building to comply with ADA standards adopted after construction of the
Building unless specifically required to do so by Law.


c.  ADA Notices. If Tenant receives any notices alleging a violation of ADA
relating to any portion of the Building or Premises (including any governmental
or regulatory actions or investigations regarding non-compliance with ADA), then
Tenant shall notify Landlord in writing within ten (10) days of such notice and
provide Landlord with copies of any such notice.


14.  INSURANCE REQUIREMENTS.


a.  Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept Commercial General Liability
Insurance (ISO CGL Form CG0001 or its equivalent) naming Landlord and Landlord's
Property Manager as additional insureds, with a combined single limit, each
Occurrence and General Aggregate-per location of at least TWO MILLION DOLLARS
($2,000,000), which policy shall insure against liability of Tenant, arising out
of and in connection with Tenant's use of the Premises, and which shall insure
the indemnity provisions contained in this Lease. Not more frequently than once
every three (3) years, Landlord may require the limits to be increased if in its
reasonable judgment (or that of its mortgagee) the coverage is insufficient when
compared to the insurance requirements for similar buildings in the Westshore
submarket.


b.  Tenant’s Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant’s Property for full replacement value.
For purposes of this provision, “Tenant’s Property” shall mean Tenant’s personal
property and fixtures, and any Non-Standard Improvements to the Premises. Tenant
shall neither have, nor make, any claim against Landlord for any loss or damage
to the Tenant’s Property, regardless of the cause of the loss or damage. Tenant
shall have the right to self-insure against damage to Tenant's Property.


c.  Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. All such policies shall be
non-assessable and shall contain language to the extent obtainable that (i) any
loss shall be payable notwithstanding any act or negligence of Landlord or
Tenant that might otherwise result in forfeiture of the insurance, (ii) the
policies are primary and non-contributing with any insurance that Landlord may
carry, and (iii) that the carrier will endeavor to give Landlord written notice
before such coverages are cancelled, non-renewed or reduced. If Tenant fails to
provide Landlord with such certificates or other evidence of insurance coverage,
Landlord may obtain such coverage and the cost of such coverage shall be
Additional Rent payable by Tenant upon demand.
 
 
ix

--------------------------------------------------------------------------------



 
d.  Insurance Policy Requirements. Tenant’s insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder's ratings of
at least A- and a financial rating of at least VI in the most current Best's
Insurance Reports available on the Commencement Date, or if the Best's ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) name Landlord and current or future Mortgagee
as an additional insured as its interest may appear [other landlords or tenants
may be added as additional insureds in a blanket policy]; (iii) provide that
that the carrier will endeavor to give Landlord written notice before such
coverages are cancelled, non-renewed or reduced; (iv) be primary policies; (v)
provide that any loss shall be payable notwithstanding any gross negligence of
Tenant; (iv) have no deductible exceeding TEN THOUSAND DOLLARS ($10,000), unless
approved in writing by Landlord; and (v) be maintained during the entire Term
and any extension terms.


e.  Landlord’s Property Insurance. Landlord shall keep the Building, including
the improvements (but excluding Tenant’s Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance in the amount of the full replacement value of the Building.


f.  Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
subtenants, successors and assigns, and Tenant hereby releases and waives unto
Landlord (including all partners, stockholders, officers, directors, employees
and agents thereof), its successors and assigns, all rights of recovery, claims,
actions, or causes of action against the other for any cost of damage to the
Premises, the Building, or any improvements therein or thereon, or any property
of such party therein or thereon, by reason of fire, the elements, or any other
cause which would typically be insured against under the terms of a special form
property insurance policy in Section 14 hereof, regardless of the amount of
proceeds payable under the insurance policies or the cause or origin including
negligence of the other party hereto. As respects all policies of insurance
carried or maintained pursuant to this Lease, Tenant and Landlord each waive the
insurance carriers’ rights of subrogation.


15.  INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, Landlord and Tenant agrees as
follows:


a.  Indemnity. Tenant shall indemnify and hold Landlord, Landlord's mortgagees,
any ground lessor and their respective partners, stockholders, officers,
directors, employees, and agents harmless from and against any and all claims,
damages, losses, liabilities, lawsuits, costs and expenses (including reasonable
attorneys' fees at all tribunal levels) arising out of or related to (i) any
activity, work, or other thing done, permitted or suffered by Tenant in or about
the Premises or the Building, (ii) any breach or default by Tenant in the
performance of any of its obligations under this Lease, or (iii) any act or
neglect of Tenant, or any officer, agent, employee, contractor, servant, invitee
or guest of Tenant. Landlord shall indemnify and hold harmless Tenant and its
partners, directors, officers, agents, and employees from and against any and
all claims, damages, losses, liabilities, lawsuits, costs and expenses
(including attorneys' fees at all tribunal levels) arising out of or related to
(i) any activity, work, or other thing done, permitted or suffered by Landlord
in or about the Common Areas, and (ii) any act or neglect of Landlord, or any
officer, agent, employee, contractor, servant, invitee or guest of Landlord.


b.  Defense Obligation. In connection with the parties' performance of their
indemnity obligations under Section 15.a, above, the indemnitor shall defend the
indemnitee through counsel acceptable to the indemnitee. The provisions of this
Section 15 shall survive the termination of this Lease.


16.  QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises provided no default exists hereunder beyond applicable notice and cure
periods.


17.  SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE. 


a.  Subordination and Attornment. Tenant agrees to execute within ten business
(10) business days after request to do so from Landlord or its mortgagee an
agreement:
 
 
x

--------------------------------------------------------------------------------



 

i.            
Making this Lease superior or subordinate to the interests of the mortgagee;




ii.           
Agreeing to attorn to the mortgagee;




iii.          
Giving the mortgagee notice of, and a reasonable opportunity (which shall in no
event be less than thirty (30) days after notice thereof is delivered to
mortgagee) to cure any Landlord default and agreeing to accept such cure if
effected by the mortgagee;




iv.         
Permitting the mortgagee (or other purchaser at any foreclosure sale), and its
successors and assigns, on acquiring Landlord's interest in the Premises and the
Lease, to become substitute Landlord hereunder, with liability only for such
Landlord obligations as accrue after Landlord's interest is so acquired;




v.          
Agreeing to attorn to any successor Landlord; and




vi.         
Containing such other agreements and covenants on Tenant's part as Landlord's
mortgagee may reasonably request which do not adversely affect Tenant’s rights
under this Lease.



b.  Non-Disturbance. Tenant’s obligation to subordinate its interests or attorn
to any mortgagee is conditioned upon the mortgagee’s agreement not to disturb
Tenant’s possession and quiet enjoyment of the Premises under this Lease so long
as Tenant is in compliance with the terms of the Lease. Landlord shall deliver
to Tenant a non-disturbance agreement reasonably acceptable to Tenant from the
holder of any existing Mortgage within fifteen (15) days after the Effective
Date. Landlord hereby represents and warrants to Tenant that Landlord owns fee
simple title to the Building and the real property on which the Building is
located, free and clear of any encumbrance, mortgage or other lien, except for
the lien for real estate taxes not yet due and payable and the mortgage lien in
favor of Northwest Mutual Insurance Company. Within fifteen (15) days after the
Effective Date, Landlord and Tenant shall execute and deliver, and Landlord
shall cause Northwestern Mutual Life Insurance Company to execute and deliver, a
subordination, non-disturbance and attornment agreement in substantially the
form attached hereto as Exhibit F.


c.  Estoppel Certificates. Landlord and Tenant agree to execute within ten (10)
business days after request, and as often as reasonably requested, estoppel
certificates confirming any reasonable factual matter which is true to the
certifying party's knowledge regarding this Lease and the Premises, including
but not limited to: (i) the date of occupancy, (ii) Expiration Date, (iii) the
amount of Rent due and date to which Rent is paid, (iii) whether the certifying
party has any defense or offsets to the enforcement of this Lease or the Rent
payable, (iv) any default or breach by the other party, and (v) whether this
Lease, together with any modifications or amendments, is in full force and
effect. The certifying party shall attach to such estoppel certificate a copy of
each modification or amendment to the Lease.


18.  ASSIGNMENT - SUBLEASE. 


a.  Landlord Consent. Tenant may not assign or encumber this Lease or its
interest in the Premises arising under this Lease, and may not sublet all or any
part of the Premises without first obtaining the written consent of Landlord,
which consent shall not be withheld unreasonably. Factors which Landlord may
consider in deciding whether to consent to an assignment or sublease include
(without limitation), (i) the creditworthiness of the assignee, (ii) the
proposed use of the Premises, (iii) whether there is other vacant space in the
Building which would satisfy the requirements of the proposed transferee, (iv)
whether the assignee or sublessee will vacate other space owned by Landlord, (v)
whether Landlord is negotiating with the proposed sublessee or assignee for a
lease of other space owned by Landlord, and (vi) any renovations to the Premises
or special services required by the assignee or sublessee (unless Tenant or such
assignee or sublessee agrees to pay for such renovations or services). Landlord
will not consent to an assignment or sublease that reasonably might result in a
use that conflicts with the rights of any existing tenant. One consent shall not
be the basis for any further consent.


b.  Definition of Assignment. For the purpose of this Section 18, the word
"assignment" shall be defined and deemed to include the following: (i) if Tenant
is a partnership, the withdrawal or change, whether voluntary, involuntary or by
operation of law, of partners owning thirty percent (30%) or more of the
partnership, or the dissolution of the partnership; (ii) if Tenant consists of
more than one person, an assignment, whether voluntary, involuntary, or by
operation of law, by one person to one of the other persons that is a Tenant;
(iii) if Tenant is a corporation, any dissolution or reorganization of Tenant,
or the sale or other transfer of a controlling percentage (hereafter defined) of
capital stock of Tenant other than to an affiliate or subsidiary or the sale of
fifty-one percent (51%) in value of the assets of Tenant; (iv) if Tenant is a
limited liability company, the change of members whose
 
 
xi

--------------------------------------------------------------------------------


 
 
interest in the company is fifty percent (50%) or more. The phrase "controlling
percentage" means the ownership of, and the right to vote, stock possessing at
least fifty-one percent (51%) of the total combined voting power of all classes
of Tenant's capital stock issued, outstanding and entitled to vote for the
election of directors, or such lesser percentage as is required to provide
actual control over the affairs of the corporation; except that if the Tenant is
a publicly traded company, public trades or sales of the Tenant’s stock on a
national stock exchange shall not be considered an assignment hereunder even if
the aggregate of the trades of sales exceeds fifty percent (50%) of the capital
stock of the company.


c.  Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant may
assign this Lease or sublease part or all of the Premises without Landlord's
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant at the
Commencement Date; or (ii) any corporation or limited liability company
resulting from the merger or consolidation with Tenant or to any entity that
acquires substantially all of Tenant's assets as a going concern of the business
that is being conducted on the Premises; provided however, the assignor remains
liable under the Lease and the assignee or sublessee is a bona fide entity and
assumes the obligations of Tenant, and continues the same Permitted Use as
provided under Section 4.


d.  Notice to Landlord. Except in the case of assignments or sublettings made
pursuant to Section 18.c. above, Landlord must be given prior written notice of
every assignment or subletting, and failure to do so shall be a default
hereunder.


e.  Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant's rights hereunder may not become, and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non-permitted assignment or sublease shall not constitute approval thereof by
Landlord.


f.  Limitation on Rights of Assignee/Sublessee. Any sublease for which
Landlord’s consent is required shall not include the right to exercise any
options to renew the Lease Term, expand the Premises, cancel the Lease, or
similar options, unless specifically provided for in the consent.


g.  Tenant Not Released. No assignment or sublease shall release Tenant of any
of its obligations under this Lease.


h.  Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord beyond applicable notice and cure periods, then Landlord is authorized,
at its option, to collect all sublease rents directly from the Sublessee. Tenant
hereby assigns the right to collect the sublease rents to Landlord in the event
of Tenant default beyond applicable notice and cure periods. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between Sublessee and
Landlord or give Sublessee any greater estate or right to the Premises than
contained in its Sublease.


i.  Excess Rents. If Landlord consents to any assignment or sublet pursuant to
this Section 18, then Tenant shall pay Landlord as Additional Rent, fifty
percent (50%) of any Bonus Rent received by Tenant. For purposes of this Lease,
“Bonus Rent” shall mean sums (i) which Tenant receives pursuant to the terms of
the assignment or sublet which are in excess of total Rent which Tenant is
obligated to pay Landlord under this Lease (to be pro-rated if only a portion of
the Leased Premises is subject to such transfer); less (ii) (a) leasing
commissions paid by Tenant; (b) other out-of-pocket costs paid by Tenant,
including attorneys’ fees, advertising costs, and expenses of improvements or
other expenses of readying the Leased Premises for occupancy by the transferee;
(c) any consideration paid to the transferee or any third party to induce the
transferee to consummate the transfer; and (d) out-of-pocket costs paid by
Tenant for reasonable tenant improvement work or allowances, and any reasonable
rent concessions, all of which costs, for the purposes of determining the
amounts payable to Landlord shall be amortized on a straight line basis over the
term of the Lease in the case of an assignment or sublease. In no event shall
Bonus Rent be payable in connection with an assignment or sublease pursuant to
Section 18(c). Tenant shall provide Landlord with written invoices and receipts
reasonably satisfactory to Landlord evidencing costs and expenses paid by Tenant
described in clause (ii) of the immediately preceding sentence.


j.  Landlord’s Fees. Tenant shall pay Landlord $500.00 per assignment or
sublease transaction in connection with an assignment or sublease for which
consent is required.
 
 
xii

--------------------------------------------------------------------------------



 
k.  Unauthorized Assignment or Sublease. Any unauthorized assignment or sublease
shall constitute a default under the terms of this Lease. In addition to its
other remedies for Default, Landlord may elect to increase Base Rent to 150% of
the Base Rent reserved under the terms of this Lease.


19.  DAMAGES TO PREMISES. 
 
a.  Landlord’s Restoration Obligations. If the Building, Common Areas or
Premises are damaged by fire or other casualty (“Casualty”), then Landlord shall
repair and restore the Building, Common Areas and Premises to substantially the
same condition immediately prior to such Casualty, subject to the following
terms and conditions:



i.            
The casualty must be insured under Landlord's insurance policies, and Landlord’s
obligation is limited to the extent of the insurance proceeds received by
Landlord. Landlord’s duty to repair and restore the Premises shall not begin
until receipt of the insurance proceeds.




ii.           
Landlord’s lender(s) must permit the insurance proceeds to be used for such
repair and restoration.




iii.          
Landlord shall have no obligation to repair and restore Tenant’s trade fixtures,
decorations, signs, contents, or any Non-Standard Improvements to the Premises.



b.  Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease if: (i) the Premises is rendered wholly untenantable; (ii)
the Premises is damaged in whole or in part as a result of a risk which is not
covered by Landlord's insurance policies; (iii) Landlord's lender does not
permit a sufficient amount of the insurance proceeds to be used for restoration
purposes; (iv) the Premises is damaged in whole or in part during the last two
years of the Term; or (v) the Building containing the Premises is damaged
(whether or not the Premises is damaged) to an extent of fifty percent (50%) or
more of the fair market value thereof. If Landlord elects to terminate this
Lease, then it shall give notice of the cancellation to Tenant within sixty (60)
days after the date of the Casualty. Tenant shall vacate and surrender the
Premises to Landlord within fifteen (15) days after receipt of the notice of
termination, and all Rent shall be prorated through the date Tenant vacates the
Premises.


c.  Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises within one hundred eighty (180) days of the Casualty
(“Restoration Period”) as extended by force majeure; and Tenant gives Landlord
notice of the termination within fifteen (15) days after the end of the
Restoration Period (as extended by any force majeure delays), or (ii) during the
last year of the Term, five percent (5%) or more of the Rentable Area of the
Premises is damaged or the Common Areas are damaged, such that in either case
Tenant is materially impaired in its ability to conduct its business operations
within the Premises as it has prior to the damage. In the event of such
termination, all Rent shall be prorated through the date of Lease termination.
If Landlord is delayed by force majeure, then Landlord must provide Tenant with
notice of the delays within fifteen (15) days of the force majeure event stating
the reason for the delays and a good faith estimate of the length of the delays.


d.  Tenant’s Restoration Obligations. Unless terminated, the Lease shall remain
in full force and effect, and Tenant shall promptly repair, restore, or replace
Tenant's trade fixtures, decorations, signs, contents, and any Non-Standard
Improvements to the Premises. All repair, restoration or replacement shall be at
least to the same condition as existed prior to the Casualty. The proceeds of
all insurance carried by Tenant on its property shall be held in trust by Tenant
for the purposes of such repair, restoration, or replacement.


e.  Rent Abatement. If Premises is rendered wholly untenantable by the Casualty,
then the Rent payable by Tenant shall be fully abated. If the Premises is only
partially damaged, then Tenant shall continue the operation of Tenant's business
in any part not damaged to the extent reasonably practicable from the standpoint
of prudent business management, and Rent and other charges shall be abated
proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until fifteen (15) days after
the Premises have been substantially repaired and restored, or until Tenant's
business operations are restored in the entire Premises, whichever shall first
occur. However, if the Casualty is caused by the negligence or other wrongful
conduct of Tenant or of Tenant's subtenants, licensees, contractors, or
invitees, or their respective agents or employees, there shall be no abatement
of Rent.


f.  Waiver of Claims. The abatement of the Rent set forth above is Tenant’s
exclusive remedy against Landlord in the event of a Casualty. Tenant hereby
waives all claims against Landlord for any compensation or damage for loss of
use of the whole or any part of the Premises and/or for any inconvenience or
annoyance occasioned by any Casualty and any resulting damage, destruction,
repair, or restoration.

 
xiii

--------------------------------------------------------------------------------


 
 
20.  EMINENT DOMAIN. 


a.  Effect on Lease. If substantially all of the Premises or Common Areas are
taken under the power of eminent domain (or by conveyance in lieu thereof), then
this Lease shall terminate as of the date possession is taken by the condemnor,
and Rent shall be adjusted between Landlord and Tenant as of such date. If only
a portion of the Premises or Common Areas are taken and Tenant can continue use
of the remainder for operation of Tenant's business without material impairment,
then this Lease will not terminate, but Rent shall abate in a just and
proportionate amount to the loss of use occasioned by the taking.
 
b.  Right to Condemnation Award. Landlord shall be entitled to receive and
retain the entire condemnation award for the taking of the Building and
Premises. Tenant shall have no right or claim against Landlord for any part of
any award received by Landlord for the taking. Tenant shall have no right or
claim for any alleged value of the unexpired portion of this Lease, or its
leasehold estate, or for costs of removal, relocation, business interruption
expense or any other damages arising out of such taking. Tenant, however, shall
not be prevented from making a claim against the condemning party (but not
against Landlord ) for any moving expenses, loss of profits, or taking of
Tenant’s personal property (other than its leasehold estate) to which Tenant may
be entitled; provided that any such award shall not reduce the amount of the
award otherwise payable to Landlord for the taking of the Building and Premises.


21.  ENVIRONMENTAL COMPLIANCE.


a.  Environmental Laws. The term “ Environmental Laws” shall mean all now
existing or hereafter enacted or issued statutes, laws, rules, ordinances,
orders, permits and regulations of all state, federal, local and other
governmental and regulatory authorities, agencies and bodies applicable to the
Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or materials including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as from time to
time amended.


b.  Tenant's Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property in violation of Environmental Laws. Tenant shall not
allow the storage or use of such substances or materials in any manner not
sanctioned by law or in compliance with the highest standards prevailing in the
industry for the storage and use of such substances or materials, nor allow to
be brought onto the Property any such materials or substances except to use in
the ordinary course of Tenant's business, and then only after notice is given to
Landlord of the identity of such substances or materials. No such notice shall
be required, however, for commercially reasonable amounts of ordinary office
supplies and janitorial supplies. Tenant shall execute affidavits,
representations and the like, from time to time, at Landlord's request,
concerning Tenant's best knowledge and belief regarding the presence of
hazardous substances or materials on the Premises. 


c.  Tenant's Liability. Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, or which Landlord would otherwise incur,
by reason of Tenant's failure to comply with this Section 21 including, but not
limited to: (i) the cost of full remediation of any contamination to bring the
Property into the same condition as prior to the Commencement Date and into full
compliance with all Environmental Laws; (ii) the reasonable cost of all
appropriate tests and examinations of the Premises to confirm that the Premises
and any other contaminated areas have been remediated and brought into
compliance with all Environmental Laws; and (iii) the reasonable fees and
expenses of Landlord's attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Section 21.


d.  Limitation on Tenant’s Liability. Tenant’s obligations under this Section 21
shall not apply to any condition or matter constituting a violation of any
Environmental Laws: (i) which existed prior to the commencement of Tenant's use
or occupancy of the Premises; (ii) which was not caused, in whole or in part, by
Tenant or Tenant's agents, employees, officers, partners, contractors or
invitees; or (iii) to the extent such violation is caused by, or results from
the acts or neglects of Landlord or Landlord's agents, employees, officers,
partners, contractors, guests, or invitees.


e.  Inspections by Landlord. Landlord and its engineers, technicians, and
consultants (collectively the "Auditors") may, from time to time as Landlord
reasonably deems appropriate, upon at least ten (10) days prior
 
 
xiv

--------------------------------------------------------------------------------


 
 
written notice, or such earlier time as appropriate if the schedule for such
Audits has been set by or in cooperation with a governmental entity, or in the
case of emergency, conduct periodic tests and examinations ("Audits") of the
Premises to confirm and monitor Tenant's compliance with this Section 21. Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant's Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Tenant's compliance with this Section 21. Tenant shall reasonably cooperate with
Landlord and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Landlord unless an Audit shall disclose a material failure of
Tenant to comply with this Section 21, in which case, the cost of such Audit,
and the cost of all subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant.


f.  Landlord's Liability. Landlord represents and warrants that, to the best of
Landlord’s knowledge, there are no hazardous materials on the Premises or in the
Building as of the Commencement Date in violation of any Environmental Laws.
Landlord shall indemnify and hold Tenant harmless from any liability resulting
from any such violation. 


g.  Property. For the purposes of this Section 21, the term “Property” shall
include the Premises, Building, all Common Areas, the real estate upon which the
Building is located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located.


h.  Liability After Termination of Lease. The covenants contained in this
Section 21 shall survive the expiration or termination of this Lease, and shall
continue for so long as Landlord or Tenant and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Landlord or Tenant, as the case may be, has agreed to indemnify the other under
this Section 21.


22.  DEFAULT. 


a.  Tenant’s Default. Tenant shall be in default under this Lease if Tenant:



i.            
Fails to pay when due any Base Rent, Additional rent, or any other sum of money
which Tenant is obligated to pay, as provided in this Lease, within five (5)
days after notice of such failure (except that Landlord shall not be required to
give more than two (2) such notices in any calendar year, and after the giving
of such two notices in the same calendar year, Tenant's failure to pay when due
any such payment within the same calendar year shall be deemed to constitute a
default without the giving of notice);




ii.           
Breaches any other agreement, covenant or obligation in this Lease and such
breach is not remedied within fifteen (15) days after Landlord gives Tenant
notice specifying the breach, or if such breach cannot, with due diligence, be
cured within fifteen (15) days, Tenant does not commence curing within fifteen
(15) days and with reasonable diligence completely cure the breach within a
reasonable period of time after the notice;




iii.          
Files any petition or action for relief under any creditor's law (including
bankruptcy, reorganization, or similar action), either in state or federal
court, or has such a petition or action filed against it which is not stayed or
vacated within sixty (60) days after filing; or




iv.         
Makes any transfer in fraud of creditors as defined in Section 548 of the United
States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a receiver
appointed for its assets (and the appointment is not stayed or vacated within
thirty (30) days), or makes an assignment for benefit of creditors.



b.  Landlord’s Remedies. In the event of a Tenant default which continues beyond
applicable notice and cure periods, Landlord at its option may do one or more of
the following:



i.            
Terminate this Lease and recover all damages caused by Tenant’s breach,
including consequential damages for lost future rent;




ii.           
Repossess the Premises, with or without terminating, and relet the Premises at
such amount as Landlord deems reasonable;

 
 
xv

--------------------------------------------------------------------------------



 

iii.          
Declare the entire remaining Base Rent and Additional Rent immediately due and
payable, less the reasonable amount of rent which Tenant proves could be
recovered by reletting the Premises for the remainder of the Term, with both
such amounts discounted to present value at a discount rate equal to the U.S.
Treasury Bill or Note rate with the closest maturity to the remaining term of
the Lease as selected by Landlord;




iv.          
Bring action for recovery of all amounts due from Tenant;




v.           
Seize and hold any personal property of Tenant located in the Premises and
assert against the same a lien for monies due Landlord;




vi.          
Pursue any other remedy available in law or equity.



c.  Landlord’s Expenses; Attorneys Fees. All reasonable expenses of Landlord in
repairing, restoring, or altering the Premises for reletting as general office
space, together with leasing fees and all other expenses in seeking and
obtaining a new Tenant, shall be charged to and be a liability of Tenant. The
prevailing party's reasonable attorneys' fees in pursuing any remedy under this
Lease, or in collecting any Rent or Additional Rent or other amount due under
this Lease, shall be paid by the other party.


d.  Remedies Cumulative. All rights and remedies provided in this Lease are
cumulative, and the exercise of any one shall not be an election excluding any
other remedy. No exercise by Landlord of any right or remedy granted herein
shall constitute or effect a termination of this Lease unless Landlord shall so
elect by notice delivered to Tenant. The failure of either party to exercise its
rights in connection with this Lease or any breach or violation of any term, or
any subsequent breach of the same or any other term, covenant or condition
herein contained shall not be a waiver of such term, covenant or condition or
any subsequent breach of the same or any other covenant or condition herein
contained.


e.  No Accord and Satisfaction. No acceptance of a lesser sum than the Rent,
Additional Rent and other sums then due shall be deemed to be other than on
account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and the Payee may accept such
check or payment without prejudice to Payee’s right to recover the balance of
such installment or pursue any other remedy provided in this Lease.


f.  No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.


g.  Summary Ejectment. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for summary ejectment from any court of
competent jurisdiction without prejudice to Landlord's rights to otherwise
collect rents or breach of contract damages from Tenant.


23.  MULTIPLE DEFAULTS.


a.  Loss of Option Rights. Tenant acknowledges that any rights or options of
first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant default under this Lease beyond applicable notice and cure periods on
three (3) or more occasions during any twelve (12) month period, in addition to
all other remedies available to Landlord, all such rights and options shall
automatically, and without further action on the part of any party, expire and
be of no further force and effect.


b.  Effect on Notice Rights and Cure Periods. Should Tenant default under this
Lease beyond applicable notice and cure periods on three (3) or more occasions
during any twelve (12) month period, in addition to all other remedies available
to Landlord, any notice requirements or cure periods otherwise set forth in this
Lease with respect to a subsequent default by Tenant within such twelve (12)
month period shall not apply.

 
xvi

--------------------------------------------------------------------------------


 
 
24.  BANKRUPTCY.


a.  Trustee’s Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the "Code") may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.


b.  Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term “adequate assurance”
shall include at least the following:



i .            
In order to assure Landlord that any proposed assignee will have the resources
with which to pay all Rent payable pursuant to the provisions of this Lease, any
proposed assignee must have, as demonstrated to Landlord’s satisfaction, a net
worth (as defined in accordance with generally accepted accounting principles
consistently applied) of not less than the net worth of Tenant on the Effective
Date (as hereinafter defined), increased by seven percent (7%), compounded
annually, for each year from the Effective Date through the date of the proposed
assignment. It is understood and agreed that the financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.




ii.           
Any proposed assignee must have been engaged in the conduct of business for the
five (5) years prior to any such proposed assignment, which business does not
violate the Use provisions under Section 4 above, and such proposed assignee
shall continue to engage in the Permitted Use under Section 4. It is understood
that Landlord’s asset will be substantially impaired if the trustee in
bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.



c.  Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be bound by the provisions of this Lease.


25.  NOTICES.


a.  Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 1m, or to such other address
as a party may specify by duly given notice.


b.  Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE
GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes if (i) delivered against a written
receipt of delivery, (ii) mailed by express, registered or certified mail of the
United States Postal Service, return receipt requested, postage prepaid, or
(iii) delivered to a nationally recognized overnight courier service for next
business day delivery to the receiving party's address as set forth above. Each
such notice, demand or request shall be deemed to have been received upon the
earlier of the actual receipt or refusal by the addressee or three (3) business
days after deposit thereof at any main or branch United States post office if
sent in accordance with subsection (ii) above, and the next business day after
deposit thereof with the courier if sent pursuant to subsection (iii) above.


c.  Address Changes. The parties shall notify the other of any change in
address, which notification must be at least fifteen (15) days in advance of it
being effective.
 
d.  Notice by Legal Counsel. Notices may be given on behalf of any party by such
party's legal counsel.


26.  HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy-at-will. Tenant shall continue to be bound by
all of the terms and conditions of this Lease, except that during such
tenancy-at-will Tenant shall pay to Landlord (i) Base Rent at the rate equal to
one hundred and fifty percent (150%) of that provided for as of the expiration
or termination date, and (ii) any and all Operating Expenses and other forms of
Additional Rent payable under this Lease.


27.  RIGHT TO RELOCATE. [INTENTIONALLY OMITTED]




xvii

--------------------------------------------------------------------------------


 
 
28.  BROKER'S COMMISSIONS.


a.  Broker. Each party represents and warrants to the other that it has not
dealt with any real estate broker, finder or other person with respect to this
Lease in any manner, except the Broker identified in Section 1m. 


b.  Landlord’s Obligation. Landlord shall pay any commissions or fees that are
payable to the Broker with respect to this Lease pursuant to Landlord’s separate
agreement with the Broker.


c.  Indemnity. Each party shall indemnify and hold the other party harmless from
any and all damages resulting from claims that may be asserted against the other
party by any other broker, finder or other person (including, without
limitation, any substitute or replacement broker claiming to have been engaged
by indemnifying party in the future), claiming to have dealt with the
indemnifying party in connection with this Lease. The provisions of this Section
shall survive the termination of this Lease.


29.  MISCELLANEOUS.


a.  No Agency. Tenant is not, may not become, and shall never represent itself
to be an agent of Landlord, and Tenant acknowledges that Landlord's title to the
Building is paramount, and that it can do nothing to affect or impair Landlord's
title.


b.  Force Majeure. The term “force majeure” means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, government interference (including
regulation, appropriation or rationing), unusual delay in governmental
permitting, unusual delay in deliveries or unavailability of materials,
unavoidable casualties, Act of God, or other causes beyond the obligor’s
reasonable control.


c.  Building Standard Improvements. The term “Building Standard Improvements”
shall mean the descriptive narrative of building standards described in Section
2 of the Work Letter.


d.  Limitation on Damages. Notwithstanding any other provisions in this Lease,
neither party shall be liable to the other for any special, consequential,
incidental or punitive damages.


e.  Satisfaction of Judgments Against Landlord. If Landlord, or its employees,
officers, directors, stockholders or partners are ordered to pay Tenant a money
judgment because of Landlord's default under this Lease, said money judgment may
only be enforced against and satisfied out of: (i) Landlord's interest in the
Building in which the Premises are located including the rental income and
proceeds from sale; (ii) prepaid estimated Additional Rent; and (iii) any
insurance or condemnation proceeds received because of damage or condemnation
to, or of, said Building that are available for use by Landlord. No other assets
of Landlord or said other parties exculpated by the preceding sentence shall be
liable for, or subject to, any such money judgment.


f.  Interest. Should either party fail to pay any amount due to the other within
30 days of the date such amount is due (whether Base Rent, Additional Rent, or
any other payment obligation), then the amount due shall begin accruing interest
at the rate of 18% per annum, compounded monthly, or the highest permissible
rate under applicable usury law, whichever is less, until paid.


g.  Legal Costs. Should one party to this Lease prevail in any legal proceedings
against the other for breach of any provision in this Lease, then the
non-prevailing party shall be liable for the costs and expenses of the
prevailing party, including its reasonable attorneys' fees (at all tribunal
levels).


h.  Sale of Premises or Building. Landlord may sell the Premises or the Building
without affecting the obligations of Tenant hereunder; upon the sale of the
Premises or the Building, Landlord shall be relieved of all responsibility for
the Premises and shall be released from any liability thereafter accruing under
this Lease, provided the entity succeeding to Landlord's interest with respect
thereto shall assume all obligations of Landlord under this Lease accruing after
such transfer.


i.  Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.
 
 
xviii

--------------------------------------------------------------------------------



 
j.  Tender of Premises. The delivery of a key or other such tender of possession
of the Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord.


k.  Financial Statements. If Tenant’s financial statements cease to be publicly
available, then upon request of Landlord, Tenant agrees to furnish to Landlord
copies of Tenant’s most recent annual and quarterly financial statements,
audited if available. The financial statements shall be prepared in accordance
with generally accepted accounting principles, consistently applied. The
financial statements shall include a balance sheet and a statement of profit and
loss, and the annual financial statement shall also include a statement of
changes in financial position and appropriate explanatory notes. Landlord may
deliver the financial statements to any prospective or existing mortgagee or
purchaser of the Building.


l.  Recordation. This Lease may not be recorded without Landlord's prior written
consent, but Tenant and Landlord agree, upon the request of the other party, to
execute a memorandum hereof for recording purposes.


m.  Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.


n.  Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.


o.  Entire Agreement. This Lease supersedes and cancels all prior negotiations
between the parties, and no changes shall be effective unless in writing signed
by both parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof.


p.  Good Standing. If requested by Landlord, Tenant shall furnish appropriate
legal documentation evidencing the valid existence in good standing of Tenant,
and the authority of any person signing this Lease to act for the Tenant. If
Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so. Landlord
hereby represents to Tenant that Landlord has full right and authority to enter
into this Lease and that each of the persons signing this Lease on Landlord's
behalf is authorized to do so.


q.  Terminology. The singular shall include the plural, and the masculine,
feminine or neuter includes the other.


r.  Headings. Headings of sections are for convenience only and shall not be
considered in construing the meaning of the contents of such section.


s.  Choice of Law. This Lease shall be interpreted and enforced in accordance
with the laws of the State in which the Premises are located.


t.  Effective Date. The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant. The date of execution shall be entered on the top of the
first page of this Lease by Landlord, and shall be the date on which the last
party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the "Effective Date".


u.  Interlineation. Whenever in this Lease any printed portion has been
stricken, whether or not any related provision has been added, Landlord and
Tenant specifically agree that this Lease shall be construed as if the
provisions or material so stricken were never included herein, and that
no inference shall be drawn from the provisions or material so stricken that
would be inconsistent in any way with the construction or interpretation of this
Lease which would be appropriate if such provisions or material had never been
contained herein.  Landlord and Tenant further agree that no inference shall be
drawn from any provisions or material added that would be inconsistent in any
way with the construction or interpretation of this Lease that would
be appropriate if such provisions or material had been included in the
original version of the Lease.
 
 
xix

--------------------------------------------------------------------------------


 
 
v.  Patriot Act Representation. Landlord and Tenant represent and warrant to
each other that it is not acting, directly or indirectly, for or on behalf of
any person, group, entity or nation named by the United States Treasury
Department as a Specially Designated National and Blocked Person, or for or on
behalf of any person, group, entity or nation designated in Presidential
Executive Order 13224 as a person who commits, threatens to commit, or supports
terrorism; and that it is not engaged in this transaction directly or indirectly
on behalf of, or facilitating this transaction directly or indirectly on behalf
of, any such person, group, entity or nation.
 
w.  Landlord’s Default. If Landlord defaults in the performance of any of its
obligations under this Lease, which default results in a condition which
materially interferes with Tenant’s conduct of its business, and such default is
not attributable to (i) adherence to Laws; (ii) the negligent or intentional act
or neglect of Tenant or its agents, employees, contractors, subtenants,
licensees or invitees; or (iii) Force Majeure or any other cause not within the
reasonable control of Landlord, and such default continues for a period of more
than thirty (30) days after receipt of written notice from Tenant specifying
such default (except in case of emergency, following which such default
continues for two business days after receipt of such notice), or if such
default requires more than thirty (30) days to cure, then if Landlord fails to
commence curing such default within the thirty (30) day period or fails to
thereafter diligently continue curing such default until completion, then
Tenant, in addition to all other rights or remedies which Tenant is entitled to
under this Lease, at law or in equity, and provided Tenant is not in default
hereunder beyond applicable notice and cure periods, shall have the right to do
or cause to be done, on behalf of and for the account of Landlord, whatever
Landlord is obligated to do under the terms of this Lease, and Landlord agrees
to reimburse Tenant on demand for any and all costs and expenses which Tenant
may incur in thus effecting compliance with Landlord’s obligations under this
Lease, not to exceed in the aggregate the amount of one month’s Base Rent,
together with Interest through the date such reimbursement is received by
Tenant, and if Landlord fails to make such reimbursement within ten (10) days
after demand for such reimbursement, Tenant may deduct such costs and expenses
from any Rent thereafter accruing hereunder up to the maximum set-off described
herein; provided, however, if Landlord in good faith disputes the occurrence of
the default or Tenant’s right to offset the amount claimed, Tenant shall have
the right, until such dispute is resolved, to offset only the amount that is not
in dispute. Before doing any work on, to or affecting the roof of the Building,
Tenant agrees to give Landlord three (3) day’s written notice thereof (except in
the event of an emergency, when a the two-business-day notice described above
shall suffice, provided such notice notifies Landlord of Tenant’s intent to do
work on, to or affecting the roof of the Building), setting forth the time such
work will be performed, and Landlord shall have the right to be present when
such work is performed.
 
x.  Cable Television Access Facilities. Landlord will cooperate to provide cable
television access facilities to the Building in accordance with it license
agreement with Time Warner. Tenant shall coordinate with the service provider
bringing service to the Premises, which shall be at Tenant’s expense. Landlord
will permit Tenant the ability to install a rooftop satellite antenna from which
Tenant will have the ability to access television signals. All such access to
and use of the roof of the Building will be conducted pursuant to the Rooftop
License Agreement attached hereto as Exhibit D.
 
30.  SPECIAL CONDITIONS. The following special conditions, if any, shall apply,
and where in conflict with earlier provisions in this Lease shall control:


None.


31.  ADDENDA AND EXHIBITS. If any addenda are noted below, such addenda are
incorporated herein and made a part of this Lease.

a.
Lease Addendum Number One - “Work Letter”

b.
Lease Addendum Number One - A - “Building Standard Improvements”

c.
Lease Addendum Number One - B -- “Approved Space Plan”

d.
Lease Addendum Number One - C - “Mini-Blind Layout”

e.
Lease Addendum Number Two - “Additional Rent - Operating Expense Pass Throughs”

f.
Lease Addendum Number Two -A- “Annual Statement Form”

g.
Lease Addendum Number Three - “Option to Renew Lease Term”

h.
Lease Addendum Number Four - “Intentionally Omitted”

i.
Lease Addendum Number Five - “Tenant Parking Agreement”

j.
Lease Addendum Number Five -A-- "Location of Reserved Parking, LakePointe Two
Garage”

k.
Lease Addendum Number Five - B - “Parking Reserved for Other Tenants, LakePointe
Two Garage”

l.
Lease Addendum Number Six - “Radon”


 
 
xx

--------------------------------------------------------------------------------


 
 

m.
Lease Addendum Number Seven - “Right of First Offer”

n.
Lease Addendum Number Seven - A - “First Floor: Right of First Offer Space”

o.
Lease Addendum Number Seven - B - “Third Floor: Right of First Offer Space”

p.
Lease Addendum Number Eight—"Cleaning Specifications"

q.
Exhibit A - Premises

r.
Exhibit B - Rules and Regulations

s.
Exhibit C - Commencement Agreement

t.
Exhibit D - Rooftop License Agreement

u.
Exhibit E - Monument Signage

v.
Exhibit F - Subordination, Non-Disturbance and Attornment Agreement





IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in three
originals, all as of the day and year first above written.
 
 

    LANDLORD: WITNESSES:   HIGHWOODS/FLORIDA HOLDINGS, L.P.     a Delaware
limited partnership         /s/ Alice
Grimm                                                       By:
Highwoods/Florida GP Corp.,
its general partner
       
Alice Grimm                                                          
  By: /s/ Stephen A. Meyers                                    
Print Name
    Stephen A. Meyers     Title: Vice President - Tampa         /s/ Sue E.
Wallace                                                  Date:
7-1-04                                                                         
  Sue E. Wallace                                                           
Print Name           TENANT:     BROWN & BROWN, INC. WITNESSES:           By:
/s/ C. Roy Bridges                                              /s/ Laurel L.
Grammig                                                C. Roy Bridges     Title:
Regional Executive Vice President Laurel L.
Grammig                                                        Print Name  
Date: 6-25-04                                                                   
              /s/ Pam
Duval                                                                       Pam
Duval                                                                     Print
Name      

 
 
xxi

--------------------------------------------------------------------------------



             

LEASE ADDENDUM NUMBER ONE [ALLOWANCE]


WORK LETTER. This Lease Addendum Number One (the “First Addendum”) sets forth
the rights and obligations of Landlord and Tenant with respect to space
planning, engineering, final workshop drawings, and the construction and
installation of any improvements to the Premises to be completed before the
Commencement Date ("Tenant Improvements"). This First Addendum contemplates that
the performance of this work will proceed in four stages in accordance with the
following schedule: (i) preparation of a space plan; (ii) final design and
engineering and preparation of final plans and working drawings; (iii)
preparation by the Contractor (as hereinafter defined) of an estimate of the
additional cost of the initial Tenant Improvements; (iv) submission and approval
of plans by appropriate governmental authorities and construction and
installation of the Tenant Improvements by the Delivery Date.


In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:


1.  Allowance. Landlord agrees to provide an allowance of $22.00 per rentable
square foot, to design, engineer, install, supply and otherwise to construct the
Tenant Improvements in the Premises that will become a part of the Building (the
"Allowance"). Tenant is fully responsible for the payment of all costs in
connection with the Tenant Improvements in excess of the Allowance. This
Allowance is available to Tenant for Tenant’s use only within one (1) year after
the Commencement Date (the “Allowance Use Date”). Any portion of the Allowance
not used by Tenant by the Allowance Use Date shall automatically terminate and
be of no further use to Tenant. Notwithstanding the first sentence of this
paragraph, Tenant may utilize up to $5.00 per rentable square foot of the
Allowance towards costs associated with moving (the "Moving Cost"), and Landlord
shall pay the invoices of Tenant's movers (but not in excess of $5.00 per
rentable square foot) within thirty (30) days after receipt of such invoices
together with Tenant's written instruction to pay the amount set forth in such
invoices. At Tenant’s request, any portion of the Allowance which Tenant is
entitled to require Landlord to pay toward the Moving Costs but which Tenant has
not required Landlord to pay shall be credited toward Tenant’s next payment(s)
of monthly Base Rent.


2.  Space Planning, Design and Working Drawings. Tenant’s architect, Urban
Studios (or other architect or engineer selected by Tenant) (the “Architect”),
will do the following at Tenant’s expense (which expense may be deducted from
the Allowance):


a.  Prepare space plans and designs, engineering and construction plans for the
Tenant Improvements to the Premises. Landlord has furnished Tenant and Architect
base building drawings and documents recently created by Dimensions Plus. A
descriptive narrative of building standard materials ("Building Standard
Improvements") is attached hereto as Lease Addendum Number One-A.


b.  Attend a reasonable number of meetings with Tenant to define Tenant’s
requirements.


c.  Complete construction drawings for Tenant's partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule.


d.  Complete mechanical plans where necessary (for installation of air
conditioning system and duct work, and heating and electrical facilities) for
the work to be done in the Premises.


e.  All plans and working drawings for the construction and completion of the
Premises (the “Plans”) shall be subject to Landlord's prior written approval not
to be unreasonably withheld, delayed or conditioned. Landlord shall, within ten
(10) days after receipt thereof from Tenant, either: (i) approve the Plans
without modification but subject to the Long Lead Conditions set forth below, or
(ii) approve the Plans subject to modification to address Landlord’s reasonable
and detailed comments and objections thereto (which will include recommended
modifications to resolve such objections), and subject further to the Long Lead
Conditions, and Tenant will provide Landlord with any additional information
requested as soon as practicable. Thereafter Landlord and Tenant will work
diligently to reach agreement on changes to be made to the Plans. If Landlord
fails to respond within such ten (10) day period set forth above, Landlord shall
be deemed to have approved the submitted Plans, subject to the Long Lead
Conditions.


If the Contractor bid selection process reveals that the Plans contain design
elements or require materials that would delay Landlord’s delivery of the
Premises to Tenant by up to thirty (30) days after the scheduled Delivery Date,
Landlord may by written notice to Tenant included in Landlord's submittal of the
bids to
 
xxii

--------------------------------------------------------------------------------


 
 
Tenant, condition its approval of the Plans (the "Long Lead Conditions") on
Tenant’s accepting responsibility for delay (specifically identifying such
design elements or materials and the number of days of anticipated delay), and
Landlord may condition its approval of the Plans on Tenant accepting
responsibility for any additional costs if the estimated cost for any
improvements under the Plans is more than the Allowance (specifically
identifying the additional estimated cost for such improvements). If the
Contractor bid selection process reveals that the Plans contain design elements
or require materials that would delay Landlord’s delivery of the Premises to
Tenant by more than thirty (30) days after the scheduled Delivery Date, Landlord
and Tenant shall fully cooperate in substituting reasonably equivalent design
elements or materials to permit Landlord to deliver the Premises by the Delivery
Date. Tenant will be responsible for any additional costs associated with such
substitutions.


f.  The Plans shall be prepared in conformity with all Laws, including, without
limitation, the ADA.


g.  Any changes or modifications Tenant desires to make to the Plans which
require resubmittal to the permitting agency or which involve a change in use or
function of any portion of the Initial Premises shall also be subject to
Landlord's prior approval as set forth in subsection d. above.


h.  Notwithstanding anything to the contrary set forth herein, Landlord shall
have the right to approve or disapprove any improvements that will be visible to
the exterior of the Premises, or which may affect the structural, mechanical,
electrical or plumbing systems of the Building, which approval will not be
unreasonably withheld, conditioned or delayed.


3.  Tenant Plan Delivery Date.


a.  As of the date of this Lease, Tenant and Landlord have not approved a final
space plan but agree that the final plan will be similar to the conceptual space
plan attached hereto as Lease Addendum Number One-B.


b.  Tenant covenants and agrees to work with Architect so that final Plans for
the Tenant Improvements meeting all requirements of the City of Tampa (but which
shall not require Tenant’s finish schedule unless required by the City of Tampa)
are delivered to Landlord not later than November 1, 2004 (the "Tenant Plan
Delivery Date"), and Tenant’s finish schedule shall be delivered to Landlord
within sixty (60 ) days thereafter. Time is of the essence in the delivery of
the final Plans. Tenant agrees to obtain from Architect and provide to Landlord
preliminary Plans when the Plans are approximately 65% complete. Tenant
acknowledges that it is vital the final Plans be delivered to Landlord by the
Tenant Plan Delivery Date in order to allow Landlord sufficient time to review
such Plans, to discuss with Tenant any changes therein which Landlord believes
to be necessary or desirable, to enable the Contractor to prepare an estimate of
the cost of the Tenant Improvements, to obtain required permits, and to
substantially complete the Tenant Improvements within the time frame provided in
the Lease.


4.  TI Work and Materials at Tenant's Expense. On Tenant’s behalf, Landlord
shall select a licensed general contractor or contractors (the “Contractor”) to
construct and install the Tenant Improvements in accordance with the Plans (the
“TI Work”) at Tenant’s expense (which expense may be deducted from the
Allowance). Landlord shall competitively bid construction of the TI Work to a
minimum of three (3) qualified general contractors, and shall select the
qualified low bidder. Tenant shall have the right to recommend qualified general
contractors to participate in the bidding process and the right to review all
bids, such review not to exceed five (5) business days from Landlord’s
submission to Tenant. Landlord will inform Tenant of the identity of the
Contractors on Landlord’s bid list. Landlord shall coordinate and facilitate all
communications between Tenant and the Contractor.


a.  Prior to entering into a contract with the successful bidder or commencing
the TI Work, Landlord shall submit to Tenant the bid of the successful
contractor that shall include the Contractor’s cost for completing the TI Work
(including the Contractor's general conditions, overhead and profit), the
Contractor’s defined general conditions and mechanism for determining fee
mark-ups for change orders, and any changes to the scheduled completion date
from that contemplated by Landlord and Tenant. Tenant shall have five (5)
business days to review and approve the cost of the TI Work. Landlord shall not
authorize the Contractor to proceed with the TI Work until the cost is mutually
agreed upon and approved in writing and delivered to Landlord. Thereafter,
Landlord will enter into a guaranteed maximum price construction contract with
the successful bidder (the "Construction Contract"). Tenant shall not be
responsible (either through application of the Allowance or otherwise) for costs
in excess of the amount so approved unless Tenant authorizes a Change under
subsection 4.b., below or the excess costs result from Tenant’s design errors.


xxiii

--------------------------------------------------------------------------------


 
 
b.  At any time after Landlord's final approval of the Plans, Tenant may
authorize changes or modifications to the Plans, which authorization must be in
writing, signed by Tenant (“Changes” or “Change Order”). Within five (5)
business days after the Tenant notifies the Landlord of the requested Change
Order, Landlord shall deliver to Tenant an analysis of the additional cost or
savings involved, and the impact on the Tenant Improvement schedule, if any.
Calculation of the additional cost or savings shall be based upon the terms of
the approved Construction Contract. If Tenant fails to approve in writing the
Landlord’s submission within two (2) business days following receipt thereof,
the same shall be deemed disapproved by Tenant and Landlord shall not make the
Change. If Landlord fails to timely provide a statement of the delay with the
estimated cost or savings to make the change associated with any requested
Change, or if the delay as anticipated in Landlord's notice fails to occur,
Landlord will not be permitted to claim any such delay. Tenant agrees to process
Change Orders in a timely fashion. Tenant acknowledges that the following items
may also result in Change Orders:


i.  Municipal or other governmental inspectors require changes to the Tenant
Improvements. In such event, Landlord will notify the Tenant of the required
changes, and the cost of such changes and the responsibility for any delay
resulting therefrom shall be the responsibility of the (A) Tenant, if the
required changes result from Tenant’s design, or (B) Landlord, if the required
changes result from the construction of the Tenant Improvements.


ii.  Materials which Landlord identified in writing to Tenant as long-lead items
at the time of Contractor bid selection are not readily available, require quick
ship charges, or require substitution.


iii.  Due to a delay caused by Tenant, the upfit schedule requires expedited
review to get permits, which will increase the costs of the permitting process.


c.  Landlord shall ensure that all TI Work and Landlord Work shall be performed
in a good and workmanlike manner and in accordance with all applicable Laws and
regulations and with the final approved Plans. Landlord will supervise and
coordinate all construction. All Tenant Improvements shall be deemed the
property of Landlord upon construction or installation.
 
5.  Signage and Keys. Landlord shall provide the following in accordance with
building standards at Tenant’s Expense (which expense may be deducted from the
Allowance): (i) door and directory signage; (ii) suite and Building keys or
entry cards.
 
6.  Commencement Date.


a.  The Commencement Date shall be the earlier of (i) the date on or after May
15, 2005, which is thirty (30) days after the Delivery Date, and (ii) the date
Tenant begins fully staffed operation of business in all portions of the
Premises. Landlord will proceed diligently and make commercially reasonable
efforts to achieve a Delivery Date of not later than April 1, 2005. The Delivery
Date shall be the date when both the TI Work and Landlord’s Work have been
substantially completed in accordance with this Work Letter (excluding items of
work and adjustment of equipment and fixtures that can be completed after the
Premises are occupied without causing material interference with Tenant's use of
the Premises -- i.e., "punch list items"). As used herein, “substantially
completed” shall mean the earlier of: (i) the date Landlord has the Premises
ready for occupancy by Tenant as evidenced by (a) a permanent or temporary
Certificate of Occupancy, and (b) a certificate of substantial completion as to
the TI Work and Landlord’s Work as issued by the Ludwig Group, Inc., with the
fee for issuance of such certificate being shared equally by Landlord and
Tenant, or (ii) the date Landlord could have substantially completed the TI Work
and Landlord's Work had there been no Excused Delays. Landlord will permit
Tenant access to the Building and Premises on and after April 1, 2005
(regardless of whether Delivery Date has occurred) for the purpose of installing
cabling and other fixtures and equipment. Landlord will deliver to Tenant
possession of the Premises on the Delivery Date for Tenant’s set-up,
installation of furniture and equipment, move-in, and start-up of business
operations. Such early occupancy and use of the Premises by Tenant will be done
in coordination with Landlord and Contractor and will be carried out with the
minimum of interruption and disruption of Contractor’s construction, and will be
subject to the reasonable requirements of Landlord and Contractor. If Landlord
fails to achieve Delivery Date by April 15, 2005 other than as a result of force
majeure or Excused Delay, the Commencement Date will be delayed one day for each
such day or delay, and beginning on the Commencement Date, Landlord will
reimburse Tenant the amount of Tenant’s holdover premium charged by Tenant’s
existing landlord under its existing lease, in an amount of up to $51,395.78 per
month, plus sales tax (except that if Tenant's existing landlord has notified
Tenant that it is negotiating with a prospective lessee of Tenant's premises
under the existing lease, the holdover premium for which Landlord shall
reimburse Tenant may be up to $103,505.56 per month, as more specifically
provided in Section 18 of Tenant's existing lease).

 
xxiv

--------------------------------------------------------------------------------


 
 
b.  Notwithstanding the foregoing, if Landlord shall be delayed in delivering
possession of the Premises as a result of:


i.  Tenant’s failure to approve the space plan within the time specified;


ii.   Tenant's failure to furnish to Landlord the final Plans on or before the
Tenant Plan Delivery Date;


iii.  Tenant's failure to approve Landlord's cost estimates within the time
specified;


iv.  Tenant’s failure to timely respond to change orders;


v.  Tenant's changes in the Tenant Improvements or the Plans (notwithstanding
Landlord's approval of any such changes);


vi.  Tenant's request for changes in or modifications to the Plans subsequent to
the Tenant Plan Delivery Date;


vii.  Inability to obtain materials, finishes or installations requested by
Tenant that are not part of the Building Standard Improvements and which were
identified as long lead items by Landlord as part of its comments to the
Contractor bid selection process;


viii.  The performance of any work by any person, firm or corporation employed
or retained by Tenant; or


ix.  Any other act or omission by Tenant or its agents, representatives, and/or
employees (the items in subsections 6(b)(i-ix) shall sometimes be referred to
herein collectively as the “Excused Delays”);


then, in any such event, for purposes of determining the Delivery Date, the
Premises shall be deemed to have been delivered to Tenant on the date that
Landlord and the Ludwig Group, Inc., determine that the TI Work and Landlord
Work would have been substantially completed and ready for delivery if such
Excused Delays had not occurred. Any Excused Delay must be claimed by Landlord
by reasonable written notice to Tenant within five (5) business days after it
became aware (or in the exercise of reasonable diligence should have been aware)
of the event claimed to be such a delay.


7.  Tenant Improvement Expenses in Excess of the Allowance. Tenant agrees to pay
to Landlord, promptly upon being billed therefor, all costs and expenses in
excess of the Allowance incurred in connection with the TI Work. Tenant will be
billed for such costs and expenses as follows: (i) fifty percent (50%) of such
costs and expenses shall be due and payable upon Tenant's approval of the cost
estimates for the Tenant Improvements; and (ii) fifty percent (50%) of such
costs and expenses shall be due and payable when such work is substantially
completed and the Premises are ready for delivery to Tenant. Within one sixty
(60) days after the Commencement Date, Landlord shall deliver to Tenant a final
reconciliation of costs and expenses paid in connection with the TI Work.


8.  Landlord Work. Landlord shall complete the following work (“Landlord’s
Work”) in compliance with Laws, and at its sole cost and expense, within time
periods necessary to coordinate with and not delay construction of the TI Work
(with all such Landlord Work completed by the Delivery Date):


a.  Retrofit of VAV boxes with new Alerton system (digital control system for
HVAC).


b.  Refurbished restrooms on the fourth (4th) floor. Such restrooms shall have
adequate ventilation and exhaust and the urinals and toilets shall be
refurbished and in proper working order and shall be similar to what has been
completed on the first floor. Landlord will have construction drawings for such
restrooms completed and submitted for permit approval not later than September
1, 2004.
 
xxv

--------------------------------------------------------------------------------



 
c.  Landlord shall install a supplemental HVAC unit, the specifications of which
shall be reasonably agreeable to Landlord and Tenant, on the rooftop, which unit
will be separately metered. Any costs associated with installing and metering
supplemental HVAC for Tenant’s equipment rooms shall be funded by the Allowance.


d.  Sprinkler system in Premises with main loop installed and ready for final
drops.


e.  Fully operable fire protection and life safety systems supporting the
Premises and Common Areas, into which Tenant may connect its smoke detectors,
strobes, speaker system, panels, and like items within the Premises at no
additional cost, charge or expense, but the cost of connection those items to
the life safety systems and the cost of those items themselves will be part of
the Allowance. Any upgrades to the Base Building systems necessary to
accommodate such items and meet current code will be conducted at Landlord’s
expense.


f.  Base Building window treatments, specifically, mini-blinds, on all office
and conference room windows (including atrium windows). The mini-blinds shown on
Lease Addendum Number One - C will be replaced, and all others will be in good
condition and appearance and in good working order.


g.  Landlord shall demolish and remove existing improvements from the plenum of
the Premises in accordance with Tenant's mechanical engineering plan (including
without limitation, demolition and removal of the PA system, as well as
non-building standard electrical equipment, HVAC ductwork, VAV boxes and related
equipment, and cabling). Landlord shall also demolish and remove from the
Premises the data racks, the UPS equipment and the raised flooring.


h.  Landlord will ensure that the Building envelope is watertight, and will
repair all water damage to windows and drywall to effect such assurance.


i.  A fully installed and operational heating, ventilating and air conditioning
(HVAC) system which shall incorporate interior variable air volume (VAV)
distribution and fan powered variable air volume (FPVAV) exterior distribution.


j.  Landlord shall provide electrical power at points of supply identified in
the Plans at no less than 2.55 watts per square foot of rentable area on 120/208
volt, three-phase/four-wire circuits, and no less than 2.55 watts per square
foot of rentable area on 277/480 volt, three-phase/four-wire circuits. Landlord
represents that the 277/488 volt, three-phase main power available to the
Building is 8 watts per foot of rentable area. This total wattage includes, but
is not limited to, applying power for the Building, i.e. mechanical, elevators,
lighting systems and low voltage power electrical outlets.


k.  One (1) 2” domestic water line to Building and Premises at 60 PSI.


Landlord shall supply utilities and use of freight elevators during Tenant’s
construction and move-in period at no additional charge. Landlord will provide
Tenant and Tenant’s contractors or vendors access to chasers, risers and ceiling
areas for installation of wiring, plumbing and equipment.


9.  Repairs and Corrections. Landlord shall provide Tenant a one-year warranty
from the date of delivery of the Premises for defective workmanship and
materials. All manufacturers’ and builders’ warranties with respect to the Work
shall be issued to or transferred without recourse to both Landlord and Tenant.
Tenant shall repair or correct any defective work or materials installed by
Tenant or any contractor other than the Contractor selected by Landlord, or any
work or materials that prove defective as a result of any act or omission of
Tenant or any of its employees, agents, invitees, licensees, subtenants,
customers, clients, or guests.


10.  Inspection of Premises; Possession by Tenant. Prior to taking possession of
the Premises, Tenant and Landlord shall inspect the Premises and Tenant shall
give Landlord notice of any defects or incomplete work (“Punchlist”). Tenant’s
possession of the Premises constitutes acknowledgment by Tenant that the
Premises are in good condition and that all work and materials provided by
Landlord are satisfactory as of such date of occupancy, except as to (i) any
defects or incomplete work set forth in the Punchlist, (ii) latent defects, and
(iii) any equipment that is used seasonally if Tenant takes possession of the
Premises during a season when such equipment is not in use.


xxvi

--------------------------------------------------------------------------------


 
 
11.  Access During Construction. During construction of the Tenant Improvements
and with prior approval of Landlord, Tenant shall be permitted reasonable access
to the Premises for the purposes of taking measurements, making plans,
installing trade fixtures, and doing such other work as may be appropriate or
desirable to enable Tenant to assume possession of and operate in the Premises;
provided, however, that such access does not interfere with or delay
construction work on the Premises and does not include moving furniture or
similar items into the Premises. Prior to any such entry, Tenant shall comply
with all insurance provisions of the Lease. All waiver and indemnity provisions
of the Lease shall apply upon Tenant’s entry of the Premises.
 
 
xxvii

--------------------------------------------------------------------------------



 
LEASE ADDENDUM NUMBER ONE - A


[BUILDING STANDARD IMPROVEMENTS]


SPECTRUM BUILDING STANDARD MATERIALS AND FINISHES




Building Standard Materials:


The following items or equivalents, are Building Standard Materials that are
required for all tenant improvement projects.



A.    
WALLS:



Note: All finished gyp. board shall be painted with two (2) coats latex flat
finish (unless otherwise noted).



1.    
Tenant demising wall (1 Hr. rated):



3-5/8” metal stud walls with 3-½” insulation, 5/8” type “x” g.w.b. each side.
Studs spaced @ 16” on center. (1hr. wall extend to roof deck).



2.    
Interior Walls:



3-5/8” metal studs with 5/8” gyp. board on each side. Studs spaced @ 24” on
center. Walls are to be flush with ceiling grid, except in areas requiring sound
attenuation (e.g. restrooms).



B.    
DOORS:




1.    
Interior:



3’-0” x 8’-0” solid core cherry hardwood doors, stain grade finish.



2.    
Frame:



16-gauge hollow metal knock down.



3.    
Hardware:

 
All doors to have passage latchsets unless otherwise noted. All doors over 7’-0”
in height shall have four (4) hinges (minimum). (Schlage or equal lever hardware
- brushed stainless finish, as approved by Landlord).



C.    
CEILINGS:




1.    
Tiles and Grid:



2’ x 2’ suspended lay-in scored acoustical white ceiling tile and grid.



D.    
ELECTRICAL:

 
 
xxviii

--------------------------------------------------------------------------------



 

1.    
Office Lighting:



2’ x 4’ parabolic fluorescent light fixtures with electronic ballasts.
(Approximately one (1) fixture per 100 square feet of ceiling area).
 

2.    
Office Outlets:

 
All electrical wiring in accordance with all national and local electrical codes
(all wiring shall be copper). Approximately three (3) 110-volt duplex
convenience outlets per office.


Open office areas to have outlets spaced approximately @ 12’-0” o.c.
 

E.    
TELEPHONE

 
Outlet box and ¾” conduit stubbed 6” above ceiling provided at a ratio of 5 per
1000 s.f.
 

F.    
HEATING AND AIR CONDITIONING




1.    
HVAC

 
Building standard heating ventilating and air conditioning system, is a variable
volume system with duct and diffuser distribution and zoned thermostatic
controls. Designed to provide comfortable interior conditions compatible with
normal standard of comfort for one person per 150 square feet of usable area.
The building perimeter shall have linear diffusers, interior space shall have
grid diffusers. Maximum size of each zone will be 1,500 square feet.



2.    
Diffusers:



2 x 2 perforated face diffusers. Color to match ceiling grid. (Metalaire 72000
series or equal).


Thermostats/VAV Boxes:


VAV/PIU installed with medium pressure duct.


Thermostats per tenant improvement plans. Additional thermostats and VAV boxes
required by tenant plans in excess of base building design to be included as a
tenant improvement cost.
 

G.    
FLOOR COVERING:

 

1.    
Carpet:



Mohawk nylon cut pile, 30 oz., or nylon loop, 26 oz., both glue down, color to
be selected by Tenant, or equivalent.



2.    
Base:



2 ½ “ rubber cove base, color to be selected by Tenant.



3.    
Vinyl Tile:



1/8 inch vinyl composition tile, color to be selected by Tenant.
 
 
xxix

--------------------------------------------------------------------------------


 
 

H.    
LIFE SAFETY:

 

1.    
Sprinkler:



Base building sprinklers to be adjusted by tenant improvement contractor to meet
Tenant Improvement requirements. Additional heads required as a result of tenant
space plan are a Tenant Improvement cost.
 

2.    
Annunciaters (audible and visual):

 
Per code.
 
xxx

--------------------------------------------------------------------------------


 

LEASE ADDENDUM NUMBER ONE - B


APPROVED SPACE PLAN


 
 
 
 
 
 
 
 

 
xxxi

--------------------------------------------------------------------------------


 
 
LEASE ADDENDUM ONE - C


MINI-BLIND LAYOUT
 


[graphic2.jpg]



 

 
xxxii

--------------------------------------------------------------------------------



 
LEASE ADDENDUM NUMBER TWO [BASE YEAR calendar year]




ADDITIONAL RENT - OPERATING EXPENSE PASS THROUGHS. For the calendar year
commencing on January 1, 2006 and for each calendar year thereafter, Tenant
shall pay to Landlord, as Additional Rent, Tenant's Proportionate Share of any
increase in Operating Expenses (as hereinafter defined) incurred by Landlord's
operation or maintenance of the Building above the Operating Expenses Landlord
incurred during the Base Year (as hereinafter defined).


For purposes of calculating Tenant's Proportionate Share of real and personal
property taxes, Landlord shall use the Base Year or the year in which the
Building and improvements are completed and are fully assessed, whichever shall
be later. Except as provided below in connection with costs associated with
parking areas, Tenant's Proportionate Share shall be calculated by dividing the
rentable square feet of the Premises (approximately 40,505) by the rentable
square feet of the Building (approximately 146,994), which equals 27.56%. If
during any calendar year (including the Base Year) the occupancy of the rentable
area of the Building is less than 95% full, then Operating Expenses (as
hereinafter defined) will be adjusted for such calendar year to a rate of 95%
occupancy. Tenant's Proportionate Share of costs pertaining to parking areas
shall mean a fraction, the numerator of which is the number of parking spaces
which Tenant is permitted to use in the Lakepointe II and Pavilion garages, and
the denominator of which is the greater of the number of parking spaces in the
Lakepointe II and Pavilion garages or the number of parking space use rights
granted in such garages.


For the calendar year commencing on January 1, 2006 and for each calendar year
thereafter during the Term, Landlord shall reasonably estimate the amount the
Operating Expenses shall increase for such calendar year above the Operating
Expenses incurred during the Base Year. Landlord shall send to Tenant a written
statement on a form substantially similar to the Annual Statement form, showing
the amount of Tenant's Proportionate Share of any estimated increase in
Operating Expenses, and Tenant shall pay to Landlord, monthly or annually,
Tenant's Proportionate Share of such increase in Operating Expenses. Within
ninety (90) days after the end of each calendar year or as soon as possible
thereafter, Landlord shall send to Tenant a copy of the Annual Statement on the
form attached hereto as Lease Addendum Number Two - A, or some other similar
form adopted by Landlord, detailing the prior year's Operating Expenses and
Tenant's Proportionate Share of any increase. Pursuant to the Annual Statement,
Tenant shall pay to Landlord Additional Rent as owed or Landlord shall adjust
Tenant's next due Rent payment(s) if Landlord owes Tenant a credit. After the
Expiration Date, Landlord shall send Tenant the final Annual Statement for the
Term, and Tenant shall pay to Landlord Additional Rent as owed or if Landlord
owes Tenant a credit, then Landlord shall pay Tenant a refund. If there is a
decrease in Operating Expenses in any subsequent year below Operating Expenses
for the Base Year then no additional rent shall be due on account of Operating
Expenses, but Tenant shall not be entitled to any credit, refund or other
payment that would reduce the amount of other additional rent or Base Rent owed.
If this Lease expires or terminates on a day other than December 31, then
Additional Rent shall be prorated on a 365-day calendar year (or 366 if a leap
year). All payments or adjustments for Additional Rent shall be made within
thirty (30) days after the applicable Statement is sent to Tenant.


Notwithstanding anything to the contrary contained in this Lease Addendum Number
Two or the Lease, Tenant shall not be obligated to pay Controllable Expenses in
any calendar year which exceed by more than five percent (5%) the Controllable
Expenses for the immediately preceding calendar year (including the Base Year).
"Controllable Expenses" means all Operating Expenses except taxes, assessments,
insurance and utilities. In no event will Tenant be obligated to pay estimated
Controllable Expenses in excess of such cap.


The term “Base Year” shall mean the twelve month period beginning on the January
1, 2005 and ending on December 31, 2005.


The term "Operating Expenses" shall mean all direct costs incurred by Landlord
in the provision of services to tenants and in the operation, repair and
maintenance of the Building and Common Areas as determined by generally accepted
accounting principles, including, but not limited to ad valorem real and
personal property taxes (calculated at the greatest discount for early payment
and paid over the greatest number of installments permitted), hazard and
liability insurance premiums, utilities, heat, air conditioning, janitorial
service, labor, materials, supplies, equipment and tools, permits, licenses,
inspection fees, management fees (not in excess of four percent (4%) of Building
Base Rent), and common area expenses; provided, however, the term "Operating
Expenses" shall not include depreciation on the Building or equipment therein,
interest, executive salaries, real estate brokers’ commissions, or other
expenses that do not relate to the operation of the Building. The annual
statement of Operating Expenses shall be accounted for and reported in
accordance with generally accepted accounting principles (the "Annual
Statement").


The following items shall be excluded from Operating Expenses:
 
xxxiii

--------------------------------------------------------------------------------



 
(a)
Cost of decorating, redecorating, or special cleaning or other services not
provided on a regular basis to tenants of the Building;



(b)
Wages, salaries, fees, and fringe benefits paid to executive personnel above the
level of a Property Manager;



(c)
Any charge for depreciation or amortization of the Building or equipment and any
interest or other financing charge, including interest on capital invested, and
any charge for bad debt losses, rent losses and reserves for such losses;



(d)
Any charge for Landlord’s income taxes, excess profit taxes, franchise taxes, or
similar taxes on Landlord’s business, including personal property taxes on
Landlord's personal property;



(e)
All costs relating to activities for the solicitation and execution of leases of
space in the Building, including, without limitation, costs of leasing
commissions, legal, space planning, and construction;



(f)
All costs and expenses of operation and maintenance of the parking areas other
than Lakepointe II and Pavilion parking facilities;



(g)
All costs for which Tenant or any other tenant in the Building is being charged
other than pursuant to the operating expense clauses;



(h)
The cost of any electric current furnished to the Premises or any rentable area
of the Building for purposes other than the operation of building equipment and
machinery and the lighting of public toilets, stairways, shaftways, and building
machinery or fan rooms;



(i)
The cost of structural repairs to the Building, including the correction of
defects in the construction of the Building or in the Building equipment,
including structural repairs to the roof, curtain wall, foundation, floor slabs,
except for normal caulking and maintenance;



(j)
The cost of any repair made by Landlord because of the total or partial
destruction of the Building or the condemnation of a portion of the Building;

   

(k)
Any increase in insurance premium to the extent that such increase is caused or
attributable to the use, occupancy or act of Landlord or another tenant, and
insurance on leasehold improvements in the premises leased or to be leased to
other tenants;

 
(l)
The cost of any items for which landlord is reimbursed by insurance,
condemnation awards, other tenants or any other source;



(m)
The costs incurred in connection with the original construction of the Building,
or in connection with any additions, capital improvements or capital repairs, to
the Building subsequent to the date of original construction;



(n)
The cost of any repairs, alterations, additions, changes, replacements, and
other items which under generally accepted accounting principles are properly
classified as capital expenditures to the extent they upgrade or improve the
Building as opposed to replace existing items which have worn out;



(o)
Any operating expense representing any amount paid to a related corporation,
entity, or person which is in excess of the amount which would be paid in excess
of prevailing charges for such services;



(p)
The cost of tools and equipment used initially in the construction, operation,
repair and maintenance of the Building;



(q)
The cost of any work or service performed for or facilities furnished to any
tenant of the Building to a greater extent or in a manner more favorable to such
tenant than that performed for or furnished to tenant;



(r)
The cost of alterations of space in the Building leased to other tenants;



(s)
The cost of overtime or other expense to landlord in curing its defaults or
performing work expressly provided in this Lease to be borne at Landlord’s
expenses;

 
 
xxxiv

--------------------------------------------------------------------------------



 
(t)
Capital improvements or expenditures incurred to reduce Operating Expenses
except that such improvements or expenditures shall be included in Operating
Expenses to the lesser of the annual amortized amount of said improvements or
expenditures (over the useful life of the improvement or item) or the actual
savings;



(u)
Ground rent or similar payments to a ground lessor;



(v)
Costs arising from the presence of mold, fungus, asbestos or other hazardous
materials or substances in or about or below the land or the Building,
including, without limitation, hazardous substances in the groundwater or soil,
such costs to include the cost of removal, abatement, or treatment of mold,
fungus, asbestos or any other hazardous material or substance, except to the
extent caused by Tenant, Tenant shall be solely responsible for such costs;



(w)
Wages, salaries or other compensation paid to offsite employees or other
employees of Landlord who are not assigned full-time to the operation,
management, maintenance, or repair of the Building in excess of the pro-rata
amount of the value thereof attributable to such activities relating to the
Building;



(x)
The cost of advertising and public relations and promotional costs associated
with the promotion or leasing of the Building and costs of signs in or on the
Building identifying the owners of the Building or any tenant of the Building;



(y)
The cost of utilities and other similar expenses incurred directly or on behalf
of retail tenants in the Building;



(z) The cost of any fines or penalties incurred due to the violation by Landlord
of any governmental rule or authority. This is not intended to exclude costs
incurred in complying with such rule or authority if otherwise includable in
Operating Expenses.


(aa)
The cost incurred in connection with disputes with tenants, other occupants, or
prospective tenants, or costs and expenses incurred in connection with
negotiations or disputes with employees, consultants, management agents, leasing
agents, purchasers or mortgagees of the Building;



(bb)
The cost of allowances, concessions, permits, licenses, inspections, and other
costs and expenses incurred in completing, fixturing, furnishing, renovating or
otherwise improving, decorating or redecorating space for tenants (including
tenant), prospective tenants or other occupants or prospective occupants of the
Building, or vacant leasable space in the Building, or constructing or finishing
demising walls and public corridors with respect to any such space;



(cc)
Costs incurred in connection with the sale, financing, refinancing, mortgaging,
selling or change of ownership of the Building;

   

(dd) Costs, fines, interest, penalties, legal fees or costs of litigation
incurred due to the late payment of taxes, utility bills and other costs
incurred by Landlord's failure to make such payments when due;

 
(ee)
Costs incurred by Landlord which are associated with the operation of the
business of the legal entity which constitutes Landlord as the same is separate
and apart from the cost of the operation of the Building, including legal entity
formation and legal entity accounting (including the incremental accounting fees
relating to the operation of the Building to the extent incurred separately in
reporting operating results to the Building's owners or lenders);



(ff)
General overhead, general administrative expenses, accounting, recordkeeping and
clerical support of Landlord or the management agent not relating to the
operation of the Building;

   

(gg)
Rentals and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment ordinarily considered to be of a capital nature,
except equipment not affixed to the Building which is used in providing
janitorial or other services;

 
(hh)
Rent or rental-related expenses (such as expense reimbursements similar to the
Additional Rent Tenant pays for Operating Expenses) for Landlord's leasing
office or other employee office space not used for the purpose of managing the
Building or for any space in the Building set aside for storage facilities, or
other facilities provided for the benefit of certain (but not all) tenants;

 
 
xxxv

--------------------------------------------------------------------------------


 
 

(ii) Moving expense costs of tenants of the Building;

 
(jj)
Costs incurred for any items to the extent covered by a manufacturer's,
materialmen's, vendor or contractor's warranty;



(kk)
Costs of overtime HVAC service whether provided to the Tenant or any other
tenant of the Building;

   

(ll) The cost of repairs necessitated by the gross negligence of Landlord, its
agents or employees, and the costs of repairs, replacements or maintenance
required to cure a condition at the Building or Common Areas which violates
Laws;

 
(mm)
Consulting costs and expenses paid by Landlord unless they relate exclusively to
improving management or operation of the Building;

   

(nn)
Vault rental or other vault charges, except for the rental of one lockbox;



(oo)
The cost of services provided or other costs incurred in connection with the
operation of retail or other ancillary operations owned, operated or subsidized
by Landlord; and



(pp)
Any other expense or cost which under generally accepted accounting principles
("GAAP"), would not be considered a normal maintenance or operating expense of
an office building, except for the cost of landscaping and the replacement of
floor or wall coverings in Common Areas of the Building, the cost of which shall
be amortized on a straight-line basis over the reasonably estimated actual
useful life of each such item.



Landlord and Tenant intend that Operating Expenses paid by Tenant under this
Lease reimburse Landlord for any actual increase in Operating Expenses incurred
by Landlord over those incurred during the Base Year but not provide a profit to
Landlord.
 
Tenant, at its expense, shall have the right, on one occasion per calendar year,
at a reasonable time and at Landlord’s Tampa offices, to audit Landlord's books
and records relating to items affecting Operating Expenses for the Base Year and
any subsequent calendar year or years; provided that Tenant's right to audit
shall expire within one (1) year after Landlord has furnished to Tenant the
Annual Statement for the applicable calendar year if Tenant has not notified
Landlord in writing of Tenant's election to conduct an audit. Notwithstanding
the foregoing, Tenant may defer its audit of the Base Year until its initial
audit of a subsequent calendar year.
 
If Tenant has timely exercised its option to conduct an audit, Tenant shall have
a period of ninety (90) days in which to complete the audit, which ninety (90)
day period shall commence after Landlord has afforded Tenant full access to such
documents (in a location within the Building) as are necessary to conduct the
audit including, without limitation, work papers prepared by Landlord's
bookkeepers and accountants, canceled checks, invoices, and such other documents
as may be reasonably required. Landlord shall cooperate with Tenant as to
facilitate the performance of Tenant's audit.
 
In the event that it is ultimately determined (by agreement of the parties, by a
final court determination, or otherwise) that the actual Operating Expenses for
any year is less than the amount set forth in Annual Statement, then Landlord
shall reimburse Tenant for such overcharge within fifteen (15) days of receipt
of notice thereof. If the overcharge is by an amount in excess of four (4)
percent (4%), Landlord shall also reimburse Tenant for the cost or fees paid by
Tenant in connection with such audit and shall also pay interest at the Maximum
Rate on the overcharge from the date that the statement of Operating Expenses
was delivered to Tenant until the date that Landlord has reimbursed Tenant for
such overcharge. In the event that it is ultimately determined (by agreement of
the parties, by a final court determination, or otherwise) that the actual
Operating Expenses for any year is greater than the amount set forth in Annual
Statement, then Tenant shall pay the additional amount due with its next
installment of Rent due no earlier than fifteen (15) days after such
determination. Tenant's audit and reimbursement rights herein contained shall
survive expiration or termination of this Lease.
 
 
xxxvi

--------------------------------------------------------------------------------


 
 
LEASE ADDENDUM NUMBER TWO - A
ANNUAL STATEMENT FORM




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
xxxvii

--------------------------------------------------------------------------------




 
LEASE ADDENDUM NUMBER THREE


OPTION TO RENEW LEASE TERM


1.  Option to Extend. Tenant shall have the right and option to renew the Lease
(the "Renewal Option") for two (2) additional periods of five (5) years each
(the “Renewal Lease Terms”) (a separate notice is required for each Renewal
Lease Term); provided, however, such Renewal Option is contingent upon the
following (i) Tenant is not in default beyond applicable notice and cure periods
at the time Tenant gives Landlord notice of Tenant’s intention to exercise the
Renewal Option; (ii) upon the Expiration Date or the expiration of any Renewal
Lease Term, Tenant has no outstanding default beyond applicable notice and cure
periods; (iii) Tenant is not disqualified by multiple defaults as provided in
the Lease; and (iv) Tenant (or its assignee or subtenant) is occupying the
Premises. Following the expiration of the second (2nd) Renewal Term, Tenant
shall have no further right to renew the Lease pursuant to this section.


2.  Exercise of Option. Tenant shall exercise each Renewal Option by giving
Landlord notice no less than nine (9) months prior to the Expiration Date or the
last day of any Renewal Lease Term. If Tenant fails to give such notice to
Landlord prior to the date that is nine (9) months prior to the Expiration Date,
then Tenant shall forfeit the Renewal Option. If Tenant exercises the Renewal
Option, then during any such Renewal Lease Term, Landlord and Tenant’s
respective rights, duties and obligations shall be governed by the terms and
conditions of the Lease. Time is of the essence in exercising the Renewal
Option.


3.  Term. If Tenant exercises the Renewal Option, then during any such Renewal
Lease Term, all references to the term “Term”, as used in the Lease, shall mean
the “Renewal Lease Term”.


4.  Base Rent for Renewal Lease Term. The Base Rent for the Renewal Lease Term
shall be the Fair Market Rental Rate, determined as follows:


Definition. The term "Fair Market Rental Rate" shall mean the market rental rate
for the pertinent Renewal Option for which such determination is being made for
office space in comparable low rise office buildings in the Westshore office
market area ("AREA") for leases of space of equivalent quality, size, utility,
and location. Such determination shall take into account all relevant factors,
including, without limitation, the following matters: the credit standing of
Tenant; the payment of any real estate commission; the length of the term;
expense stops or base years; the fact that Landlord will experience no vacancy
period and that Tenant will not suffer the costs and business interruption
associated with moving its offices and negotiating a new lease; the condition of
and alterations required to comparable premises as compared to the condition of
the Premises; construction allowances and other tenant concessions that would be
available to tenants comparable to Tenant in the AREA (such as moving expense
allowance, free rent periods, and lease assumption and take-over provisions, if
any).


Determination. Landlord shall deliver to Tenant notice of the Fair Market Rental
Rate (the "FMR Notice") for the Premises for the Renewal Lease Term in question
within thirty (30) days after Tenant exercises the option giving rise to the
need to determine the Fair Market Rental Rate. If Tenant disagrees with
Landlord's assessment of the Fair Market Rental Rate specified in a FMR Notice,
then it shall so notify Landlord in writing within thirty (30) days after
delivery of such FMR Notice (the “Objection Notice”), electing either to
withdraw Tenant’s exercise of the Renewal Option or to proceed to determine the
Fair Market Rate in accordance with the procedure set forth in this paragraph
(“FMR Arbitration”). If Tenant fails to give the Objection Notice within the
thirty (30) days after delivery of the FMR Notice, then Tenant shall be deemed
to have withdrawn its exercise of the Renewal Option. If Tenant timely gives the
Objection Notice, but fails to elect either to withdraw its exercise of the
Renewal Option or to proceed with FMR Arbitration, Tenant shall be deemed to
have withdrawn its exercise of the Renewal Option. If in the Objection Notice
Tenant elects to proceed with FMR Arbitration, Landlord and Tenant shall meet to
attempt to determine the Fair Market Rental Rate. If Tenant and Landlord are
unable to agree on such Fair Market Rental Rate within ten (10) business days
after delivery of the Objection Notice, then Landlord and Tenant shall each
appoint an independent real estate appraiser with at least ten (10) years'
commercial real estate appraisal experience in the AREA market, each of whom
shall make a determination of the Fair Market Rental Rate
 
xxxviii

--------------------------------------------------------------------------------


 
 
within twenty (20) days after their selection hereunder. If Tenant and Landlord
are unable to agree upon and select one of the determinations made by the
initial two (2) appraisers within ten (10) business days after receipt of the
two determinations, the two appraisers shall then, within five (5) days
thereafter, select an independent third appraiser with like qualifications. If
the two appraisers are unable to agree on the third appraiser within such five
(5) day period, either Landlord or Tenant, by giving five (5) days prior notice
thereof to the other, may apply to the then presiding judge of the Circuit Court
for Hillsborough County, Florida, for selection of a third appraiser who meets
the qualifications stated above. Within twenty (20) days after the selection of
the third appraiser, the third appraiser shall make a determination of the Fair
Market Rental Rate by selecting whichever of the two determinations made by the
initial two appraisers is closer to the actual Fair Market Rental Rate in the
opinion of such third appraiser, which determination shall be binding on
Landlord and Tenant. The third appraiser shall have no discretion other than to
select one or the other determination of the initial two appraisers as set forth
herein. Tenant and Landlord shall each bear the entire cost of the appraiser
selected by it and shall share equally the cost of the third appraiser.


Administration. If Tenant has exercised the Renewal Option and the Fair Market
Rental Rate for the Renewal Lease Term has not been determined in accordance
with this section by the time that Rent for the Renewal Lease Term is to
commence in accordance with the terms hereof, then Tenant shall pay Rent for the
Renewal Lease Term based on the Fair Market Rental Rate proposed by Landlord
pursuant to this section until such time as the Fair Market Rental Rate has been
so determined, at which time appropriate cash adjustments shall be made between
Landlord and Tenant such that Tenant is charged Rent based on the Fair Market
Rental Rate (as finally determined pursuant to this section) for the Renewal
Lease Term during the interval in question.


 
xxxix

--------------------------------------------------------------------------------



 
LEASE ADDENDUM NUMBER FOUR


INTENTIONALLY OMITTED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
xl

--------------------------------------------------------------------------------


 
 
LEASE ADDENDUM NUMBER FIVE
TENANT PARKING AGREEMENT






1. The parties hereby acknowledge that they have heretofore entered, or are
contemporaneously herewith entering, a certain lease dated ______________, 2004
(the “Lease”) for premises known as Suite 400 (the “Premises”) located in the
property known as Spectrum (the “Property”). In the event of any conflict
between the Lease and this Agreement, the latter shall control.
 
2. Landlord hereby grants to Tenant and persons designated by Tenant, for the
Term of the Lease, and for no additional consideration, the right to use 5
parking spaces per 1000 rentable square feet of space in the Premises in the
parking areas designated herein, which spaces shall include Tenant’s pro-rata
share of all handicapped (0.06/1000 rentable square feet) and visitor (0.07/1000
rentable square feet) parking in the LakePointe Two and Pavilion garages, such
allocations being subject to change as required by law. Tenant may access and
use four (4) spaces per 1,000 rentable square feet in the LakePointe Two garage.
All remaining spaces to which Tenant is entitled shall be in the Pavilion
garage. Of the spaces Tenant is permitted to use in the LakePointe Two garage,
twenty-one (21) shall be reserved for Tenant’s exclusive use. The location of
the reserved parking spaces shall be as indicated on attached Lease Addendum
Five-A. Each of Tenant’s employees shall be given stickers for their cars
identifying the garage to be used by the employee and shall use only the garage
identified. Landlord shall have the right to convert any existing parking to
secure parking at any time by installing a control device. The Term of this
agreement shall commence on the Commencement Date under the Lease and shall
continue until the earlier to occur of the Expiration Date under the Lease or,
termination of the Lease. Tenant may, from time to time, request additional
parking spaces, and if Landlord shall provide the same, such spaces shall be
provided and used on a month-to-month basis, and otherwise on the foregoing
terms and provisions, and such monthly parking charges as Landlord shall
establish from time to time. Tenant acknowledges that Landlord has entered into
agreements with  PriceWaterhouseCoopers and AT&T (and their respective
subtentants) and certain other tenants pursuant to which portions of the parking
spaces in the LakePointe Two garage have been reserved for the exclusive use of
those tenants as depicted in Lease Addendum Five-B. Nonetheless, Landlord agrees
to limit the number of reserved parking spaces in the Lakepointe Two garage to
an aggregate of one space per 1000 rentable square feet of space leased by all
tenants using the LakePointe Two garage, with the total number of such reserved
parking spaces in LakePointe Two garage not exceeding 752 spaces (the "Reserved
Parking Limit"). In the Pavilion garage, Landlord shall, at Landlord’s option,
either (i) reserve and designate for Tenant’s exclusive use 40 parking spaces,
which spaces shall be located in a contiguous block, shall be located on the
third or fourth floor of the garage, and shall be near to or adjacent to the
north or south stairwell, or (ii) limit the number of reserved parking spaces in
the Pavilion garage to one space per 1000 rentable square feet of space leased
by all tenants using the Pavilion garage (not to exceed 430 reserved parking
spaces).
 
3. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the designated parking area. Landlord reserves the right to adopt, modify
and enforce reasonable Rules governing the use of the designated parking area
from time to time, including any key-card, sticker or other identification or
entrance system. The Rules set forth hereinafter are currently in effect.
Landlord may refuse to permit any person who violates such Rules to park in the
designated parking area, and any violation of the Rules shall subject the car to
removal from the designated parking area.


4. Except as provided in Section 2 above, the parking spaces hereunder shall be
provided on an unreserved “first-come, first-served” basis, but Landlord shall
not grant parking rights to tenants or others reasonably anticipated to result
in availability to Tenant of less than 5 parking spaces per 1,000 rentable
square feet contained in the Premises. Tenant acknowledges that Landlord has or
may arrange for the designated parking area to be operated by an independent
contractor, not affiliated with Landlord. In such event, Tenant acknowledges
that Landlord shall have no liability for claims arising through acts or
omissions of such independent contractor, if such contractor is reputable.
Except for intentional acts or gross negligence, Landlord shall have no
liability whatsoever for any damage to property or any other items located in
the designated parking area, nor for any personal injuries or death arising out
of any matter relating to the designated parking area, and in all events, Tenant
agrees to look first to its insurance carrier and to require that Tenant’s
employees look first to their respective insurance carriers for payment of any
losses sustained in connection with any use of the designated parking area.
Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord’s agents. Landlord reserves the right
to assign specific spaces, and to reserve spaces for visitors, small cars,
handicapped persons and for other tenants, guests of tenants or other parties,
and Tenant and persons designated by Tenant hereunder shall not park in any such
assigned or reserved spaces. Landlord also reserves the right to close all or
any portion of the designated parking area in order to make repairs or perform
maintenance services, or to alter, modify, re-stripe or renovate the designated
parking area, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond Landlord’s reasonable
control. In such event, Landlord shall use commercially reasonable efforts to
provide a substitute parking area for the period of unavailability if such
parking is available in the vicinity of the Building, located as close to the
Building as possible (which may be located in an unpaved area).
 
xli

--------------------------------------------------------------------------------


 
 
5. If Tenant shall default under this Agreement and fails to cure such default
within ten (10) days after notice from Landlord, Landlord shall have the right
to remove from the designated parking area any vehicles hereunder which shall
have been involved or shall have been owned or driven by parties involved in
causing such default, without liability therefor whatsoever. Tenant shall
communicate to its employees the Rules set forth at the end of this Lease
Addendum Number Five. In addition, if Tenant shall default under this Agreement,
Landlord shall have the right to cancel this Agreement on ten (10) days’ written
notice, unless within such ten (10) day period, Tenant cures such default. Such
cancellation right shall be cumulative and in addition to any other rights or
remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth). Any default by Tenant under the Lease shall
be a default under this Agreement, and any default under this Agreement shall be
a default under the Lease. Notwithstanding anything herein to the contrary, a
default or other failure to observe the rules and regulations by a user of the
parking area shall not constitute a default by Tenant under the Lease, but
rather, such user's rights to use the parking area shall be revoked if such
default or failure continues for more than two (2) business days after notice to
such user.
 


RULES



 
(i )
Designated parking area hours shall be available to Tenant and its employees 24
hours a day, year round, but there shall be no overnight parking (except when
the driver is using the Premises or traveling on business).

 

 
(ii)
Cars must be parked entirely within the stall lines painted on the floor, and
only small cars may be parked in areas reserved for small cars.

     

  (iii) All directional signs and arrows must be observed.

     

  (iv) The speed limit shall be five (5) miles per hour.

     

  (v) Spaces reserved for handicapped parking must be used only by vehicles
properly designated.

 

 
(vi)
Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

 

 
(vi)
Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

 
(a)    areas not striped for parking
(b)    aisles
(c)    where “no parking” signs are posted
(d)    ramps
(e)    loading zones



 
(vii)
Parking key cards or any other devices or forms of identification or entry
supplied by Landlord shall remain the property of Landlord. Such devices must be
displayed as requested and may not be mutilated in any manner. The serial number
of the parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.

 

 
(viii)
If applicable, monthly fees shall be payable in advance prior to the first day
of each month. Failure to do so within five (5) days after notice will
automatically cancel parking privileges and a charge at the prevailing daily
parking rate will be due. No deductions or allowances from the monthly rate will
be made for days on which the designated parking area is not used by Tenant or
its designees.

 

 
(ix)
Designated parking area managers or attendants are not authorized to make or
allow any exceptions to these Rules.

 

 
(x)
Every parker is required to park and lock his own car.

 

 
(xi)
Loss or theft of parking identification, key cards or other such devices must be
reported to Landlord or any garage manager immediately. Any parking devices
reported lost or stolen found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution. Lost or stolen devices found
by Tenant or its employees must be reported to the office of the designated
parking area immediately.

 
 
xliii

--------------------------------------------------------------------------------


 
 

 
(xii)
Washing, waxing, cleaning or servicing of any vehicle by the customer and/or his
agents is prohibited. Parking spaces may be used only for parking automobiles.

 

 
(xiii)
Tenant agrees to acquaint all persons to whom Tenant assigns parking space with
these Rules.



 
 
 
 
 
xliii

--------------------------------------------------------------------------------


 
 
LEASE ADDENDUM NUMBER FIVE—A
LOCATION OF RESERVED PARKING
LakePoint Two Garage


[graphic1.jpg]
 
 
 

 

xliv

--------------------------------------------------------------------------------


 
LEASE ADDENDUM NUMBER FIVE - B
PARKING RESERVED TO OTHER TENANTS
LakePointe Two Garage
 
 

 

 

xlv

--------------------------------------------------------------------------------



LEASE ADDENDUM NUMBER SIX
RADON
 
The following disclosure is made pursuant to Section 404.056 of the Florida
statutes: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

xlvi

--------------------------------------------------------------------------------



LEASE ADDENDUM NUMBER SEVEN


RIGHT OF FIRST OFFER


Provided Tenant is not in default under this Lease, and subject only to the
rights of current tenant AT&T (and its assignees, excluding Landlord or any
affiliate of Landlord) under the currently existing terms of its lease, Tenant
shall have an ongoing right of first offer ("Right of First Offer"): (i) to
lease space on the first floor of the Building, consisting of approximately
3,499 rentable square feet, as more particularly shown on Lease Addendum Number
Seven - A, and, (ii) in addition to the right set forth in (i) above, provided
that Landlord has created a multi-tenant environment on the third floor or
otherwise leases or desires to lease space on that floor in increments of less
than the full floor, to lease space on the third floor of the Building,
consisting of approximately 4,000 rentable square feet, and as more particularly
shown on Lease Addendum Number Seven - B attached to this Addendum (each "First
Offer Space"). Before Landlord offers either First Offer Space to any
prospective or existing tenant, Landlord shall provide written notice to Tenant
of its availability for lease by Tenant (the "Offer Notice"). Tenant shall have
ten (10) days from receipt of the Offer Notice to give written notice of
Tenant's intent to exercise the Right of First Offer and to lease the First
Offer Space identified in the Offer Notice upon the same terms and conditions as
contained in this Lease, including without limitation, the Allowance, except
that the Base Rent will be the Fair Market Rental Rate, as defined in accordance
with Lease Addendum Number Three and the remaining Term under this Lease from
the date of Tenant's exercise of the Right of First Offer (including any
exercised Renewal Term) shall be at least three (3) years, and if less than
three (3) years remain in the Term of this Lease, the Term of this Lease shall
be deemed automatically extended upon Tenant's exercise of the Right of First
Offer so as to expire on the third anniversary of such exercise, with Base Rent
for any such extended Term equal to the Fair Market Rental Rate. Failure by
Tenant to so notify Landlord within such ten (10) day period shall be deemed a
waiver of Tenant's rights hereunder as to the First Offer Space identified in
the Offer Notice, and Landlord may then lease that First Offer Space to a third
party, provided Landlord and such third party execute a lease which includes
that First Offer Space within twelve (12) months after Tenant waives, or is
deemed to waive, its Right of First Offer for such space. Failing that, Landlord
shall again offer that First Offer Space to Tenant before leasing that space to
a third party.


Determination Within ten (10) days after Tenant exercises its Right of First
Offer, Landlord shall deliver to Tenant notice for the Fair Market Rental Rate
(the "FMR Notice") for the pertinent First Offer Space. If Tenant disagrees with
Landlord's assessment of the Fair Market Rental Rate specified in a FMR Notice,
it shall so notify Landlord in writing within ten (10) days after receipt of
such FMR Notice (the “Objection Notice”), electing either to withdraw Tenant’s
exercise of the Right of First Offer or to proceed to determine the Fair Market
Rental Rate in accordance with the procedure set forth in this paragraph (“FMR
Arbitration”). If Tenant fails to give the Objection Notice within ten (10) days
after receipt of the FMR Notice, then Tenant shall be deemed to have withdrawn
its exercise of the Right of First Offer. If Tenant timely gives the Objection
Notice, but fails to elect either to withdraw its exercise of the Right of First
Offer or to proceed with FMR Arbitration, Tenant shall be deemed to have
withdrawn its exercise of the Right of First Offer. If in the Objection Notice
Tenant elects to proceed with FMR Arbitration, Landlord and Tenant shall meet to
attempt to determine the Fair Market Rental Rate. If Tenant and Landlord are
unable to agree on such Fair Market Rental Rate within ten (10) days after
delivery after the Objection Notice, then Landlord and Tenant shall each appoint
an independent real estate appraiser with at least ten (10) years' commercial
real estate appraisal experience in the AREA market, each of whom shall make a
determination of the Fair Market Rental Rate within twenty (20) days after their
selection hereunder. If Tenant and Landlord are unable to agree upon and select
one of the determinations made by the initial two (2) appraisers within ten (10)
business days after receipt of the two determinations, the two appraisers shall
then, within five (5) days thereafter, select an independent third appraiser
with like qualifications. If the two appraisers are unable to agree on the third
appraiser within such five (5) day period, either Landlord or Tenant, by giving
five (5) days prior notice thereof to the other, may apply to the then presiding
judge of the Circuit Court for Hillsborough County, Florida, for selection of a
third appraiser who meets the qualifications stated above. Within twenty (20)
days after the selection of the third appraiser, the third appraiser shall make
a determination of the Fair Market Rental Rate by selecting whichever of the two
determinations made by the initial two appraisers is closer to the actual Fair
Market Rental Rate in the opinion of such third appraiser, which determination
shall be binding on Landlord and Tenant. The third appraiser shall have no
discretion other than to select one or the other determination of the initial
two appraisers as set forth herein. Tenant and Landlord shall each bear the
entire cost of the appraiser selected by it and shall share equally the cost of
the third appraiser.


Administration. Tenant shall design and construct all leasehold improvements in
the First Offer Space, and Rent will commence 120 days after delivery of the
First Offer Space to Tenant for commencement of construction. If Tenant has
exercised the Right of First Offer and the Fair Market Rental Rate Term has not
been determined in accordance with this section by the time that Rent for the
First Offer Space is to commence in accordance with the terms hereof, then
Tenant shall pay Rent for the First Offer Space based on the Fair Market Rental
Rate proposed by Landlord pursuant to this section until such time as the Fair
Market Rental Rate has been so determined, at which time appropriate cash
 
xlvii

--------------------------------------------------------------------------------


 
adjustments shall be made between Landlord and Tenant such that Tenant is
charged Rent based on the Fair Market Rental Rate (as finally determined
pursuant to this section) for the First Offer Space during the interval in
question.





 

xlviii

--------------------------------------------------------------------------------



LEASE ADDENDUM NUMBER SEVEN - A
FIRST FLOOR: RIGHT OF FIRST OFFER SPACE
 

 
 

xlix

--------------------------------------------------------------------------------


 
LEASE ADDENDUM NUMBER SEVEN - B
THIRD FLOOR: RIGHT OF FIRST OFFER SPACE



 

l

--------------------------------------------------------------------------------



LEASE ADDENDUM NUMBER EIGHT
CLEANING SPECIFICATIONS
 

 
 

li

--------------------------------------------------------------------------------



EXHIBIT A
PREMISES



 

lii

--------------------------------------------------------------------------------



EXHIBIT B
RULES AND REGULATIONS



1.        
Access to Building. On Saturdays, Sundays, Holidays and weekdays between the
hours of 6:00 P.M. and 8:00 A.M., access to the Building and/or to the halls,
corridors, elevators or stairways in the Building may be restricted and access
shall be gained by use of a key or electronic card to the outside doors of the
Buildings. Landlord may from time to time establish security controls for the
purpose of regulating access to the Building. Tenant shall be responsible for
providing access to the Premises for its agents, employees, invitees and guests
at times access is restricted, and shall comply with all such security
regulations so established.




2.   
Protecting Premises. The last member of Tenant to leave the Premises shall close
and securely lock all doors or other means of entry to the Premises and shut off
all lights and equipment in the Premises.




3.     
Building Directories. The directories for the Building in the form selected by
Landlord shall be used exclusively for the display of the name and location of
tenants. Any additional names and/or name change requested by Tenant to be
displayed in the directories must be approved by Landlord and, if approved, will
be provided at the sole expense of Tenant.




4.     
Large Articles. Furniture, freight and other large or heavy articles may be
brought into the Building only at times and in the manner designated by Landlord
and always at Tenant's sole responsibility. All damage done to the Building, its
furnishings, fixtures or equipment by moving or maintaining such furniture,
freight or articles shall be repaired at Tenant’s expense.




5.     
Signs. Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, including
windows and doors, without the written consent of Landlord, and then only such
name or names or matter and in such color, size, style, character and material
as shall be first approved by Landlord in writing. Landlord, without notice to
Tenant, reserves the right to remove, at Tenant's expense, all matters other
than that provided for above.




6.     
Defacing Premises and Overloading. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window that may be unsightly from outside the Premises. Tenant shall not
place or permit to be placed any article of any kind on any window ledge or on
the exterior walls; blinds, shades, awnings or other forms of inside or outside
window ventilators or similar devices shall not be placed in or about the
outside windows in the Premises except to the extent that the character, shape,
color, material and make thereof is approved by Landlord. Tenant shall not do
any painting or decorating in the Premises or install any floor cover-ings in
the Premises or make, paint, cut or drill into, or in any way deface any part of
the Premises or Building without in each instance obtaining the prior written
consent of Landlord, which consent will not be unreasonably withheld, delayed or
conditioned. Tenant shall not overload any floor or part thereof in the
Premises, or any facility in the Building or any public corridors or elevators
therein by bringing in or removing any large or heavy articles and Landlord may
direct and control the location of safes, files, and all other heavy articles
and, if considered necessary by Landlord may require Tenant at its expense to
supply whatever supplementary supports necessary to properly distribute the
weight.




7.   
Obstruction of Public Areas. Tenant shall not, whether temporarily, accidentally
or otherwise, allow anything to remain in, place or store anything in, or
obstruct in any way, any sidewalk, court, hall, passageway, entrance, or
shipping area. Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition, and move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal. All courts, passageways, entrances, exits,
elevators, escalators, stairways, corridors, halls and roofs are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interest of the Building and its tenants; provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals within the normal course of Tenant's business so long as such
persons are not engaged in illegal activities.




8.   
Additional Locks. Tenant shall not attach, or permit to be attached, additional
locks or similar devices to any door or window, change existing locks or the
mechanism thereof, or make or permit to be made any keys for any door other than
those provided by Landlord. Upon termination of this Lease or of Tenant's
posses-sion, Tenant shall immediately surrender all keys to the Premises.
Notwithstanding the foregoing, Tenant shall be permitted

 
liii

--------------------------------------------------------------------------------


 

      
to install keypads or other security locks on all perimeter and stairwell doors;
provided, however, that all such facilities shall comply with all local codes
and ordinances and Landlord will be furnished with keys or other access.

 

9.   
Communications or Utility Connections. If Tenant desires signal, alarm or other
utility or similar service connections installed or changed, then Tenant shall
not install or change the same without the approval of Landlord, which approval
will not be unreasonably withheld, delayed or conditioned, and then only under
direction of Landlord and at Tenant's expense. Initial installation of any such
facilities will be conducted as a part of the work done pursuant to, and shall
be governed by the terms of, the Work Letter.

 

10. 
Office of the Building. Service requirements of Tenant will be attended to only
upon application at the office of Highwoods Properties, Inc. Employees of
Landlord shall not perform, and Tenant shall not engage them to do any work
outside of their duties unless specifically authorized by Landlord.




11. 
Restrooms. The restrooms, toilets, urinals, vanities and the other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.




12. 
Intoxication. Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord, is intoxicated, or under the
influence of liquor or drugs, or who in any way violates any of the Rules and
Regulations of the Building.




13. 
Nuisances and Certain Other Prohibited Uses. Except as otherwise permitted under
the Lease, Tenant shall not (a) install or operate any internal combus-tion
engine, boiler, machinery, refrigerating, heating or air conditioning apparatus
in or about the Premises; (b) engage in any mechanical business, or in any
service in or about the Premises or Building, except those ordinarily embraced
within the Permitted Use as specified in Section 3 of the Lease; (c) use the
Premises for housing, lodging, or sleep-ing purposes; (d) place any radio or
television antennae on the roof or on or in any part of the inside or outside of
the Building other than the inside of the Premises, or place a musical or sound
producing instrument or device inside or outside the Premises which may be heard
outside the Premises; (e) use any power source for the operation of any
equipment or device other than dry cell batteries or electricity; (f) operate
any electrical device from which may emanate waves that could interfere with or
impair radio or television broadcasting or reception from or in the Building or
elsewhere; (g) bring or permit to be in the Building any bicycle, other vehicle,
dog (except in the company of a blind person), other animal or bird; (h) make or
permit any objectionable noise or odor to emanate from the Premises; (i)
disturb, harass, solicit or canvass any occupant of the Building; (j) do
anything in or about the Premises which could be a nuisance or tend to injure
the reputation of the Building; (k) allow any firearms in the Building or the
Premises except as approved by Landlord in writing.




14. 
Solicitation. Tenant shall not canvass other tenants in the Building to solicit
business or contributions and shall not exhibit, sell or offer to sell, use,
rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant's Permitted Use as specified in Section 3
of the Lease.




15. 
Energy Conservation. Tenant shall not waste electricity, water, heat or air
conditioning and agrees to reasonably cooperate with Landlord to ensure the most
effective operation of the Building's heating and air conditioning, and shall
not allow the adjustment (except by Landlord's authorized Building personnel) of
any controls.




16. 
Building Security. At all times other than normal business hours the exterior
Building doors and suite entry door(s) must be kept locked to assist in
security. Problems in Building and suite security should be directed to Landlord
at (813) 673-6050.




17. 
Parking. Parking is in designated parking areas only. There shall be no vehicles
in "no parking" zones or at curbs. Handicapped spaces are for handicapped
persons only and the Police Department will ticket unauthor-ized (unidentified)
cars in handicapped spaces. Landlord reserves the right to remove vehicles that
do not comply with the Lease or these Rules and Regulations and Tenant shall
indemnify and hold harmless Landlord from its reasonable exercise of these
rights with respect to the vehicles of Tenant and its employees, agents and
invitees.




18. 
Janitorial Service. The janitorial staff will remove all trash from trashcans.
Any container or boxes left


 

liv

--------------------------------------------------------------------------------


 

      
in hallways or apparently discarded unless clearly and conspicuously labeled DO
NOT REMOVE may be removed without liability to Tenant. Any large volume of trash
resulting from delivery of furniture, equipment, etc., should be removed by the
delivery company, Tenant, or Landlord at Tenant's expense. Janitorial service
will be provided after hours five (5) days a week. All requests for trash
removal other than normal janitorial services should be directed to Landlord at
(813) 673-6050.

 

 
lv

--------------------------------------------------------------------------------



 
EXHIBIT C


COMMENCEMENT AGREEMENT
 
This COMMENCEMENT AGREEMENT (the “Commencement Agreement”), made and entered
into as of this _______ day of ________________, 2004, by and between
HIGHWOODS/FLORIDA HOLDINGS, L. P., a Delaware Partnership, with its principal
office at 3100 Smoketree Court, Suite 600, Raleigh, North Carolina 27604
(“Landlord”) and ______________________________________________________________,
a _________________________________________ Corporation, with its principal
office at _______________________________________________________________
(“Tenant”);


W I T N E S S E T H :


WHEREAS, Tenant and Landlord entered into that certain Lease Agreement dated
___________________ (the “Lease”), for space designated as Suite ________,
comprising approximately ___________ rentable square feet, in the
______________________ Building, located at
___________________________________________, City of _____________, County of
_______________, State of Florida; and


WHEREAS, the parties desire to establish the Commencement Date and Expiration
Date as set forth below,


NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, Tenant and Landlord hereby agree that said Lease hereinafter
described be, and the same is hereby modified in the following particulars:


1.  The term of the Lease by and between Landlord and Tenant actually commenced
on ___________________ (the “Commencement Date”). The initial term of said Lease
shall terminate on ___________________ (the “Expiration Date”). Section 3,
entitled “Term”, and all references to the Commencement Date and Termination
Date in the Lease are hereby amended.


2.  Except as modified and amended by this Commencement Agreement, the Lease
shall remain in full force and effect.



 

lvi

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.
 

    LANDLORD: WITNESSES:   HIGHWOODS/FLORIDA HOLDINGS, L.P.      
a Delaware limited partnership
 
By:
Highwoods/Florida GP Corp.,
its general partner
_____________________________________           By:
_____________________________________
_____________________________________
    Stephen A. Meyers
Print Name
  Title: Vice President - Tampa

 
  Date:  ___________________________ 
_____________________________________
 
     
_____________________________________ 
     
Print Name 
             

    TENANT: WITNESSES:         
_______   DO NOT SIGN -- EXHIBIT ONLY____________
_____________________________________    
Signature Line
 
__________________________________________   By:
_____________________________________
Print Name
    Print Name
 
   
_____________________________________
Title: _____________________________________
 
_____________________________________ 
     
Print Name 
  Date:  
___________________________


     

 

lvii

--------------------------------------------------------------------------------


 
EXHIBIT D
[ROOFTOP LICENSE AGREEMENT]


ROOFTOP LICENSE. (a) Grant. Landlord hereby grants to Tenant the non-exclusive
right (hereinafter collectively the “Rooftop Rights”):



          i.    
To install, operate, maintain and remove, at Tenant’s sole expense and risk,
certain rooftop communications equipment (hereinafter the “Equipment”) as
described in Exhibit D-1 attached hereto and made a part hereof.




          ii.   
To install, maintain, operate, and replace at Tenant’s sole expense and risk,
certain connecting equipment, including, but not limited to, the cables,
conduits, and connecting hardware necessary for the operation of the Equipment
(hereinafter the "Connecting Equipment”).




          iii.          
To pull such Connecting Equipment through the Building Common Areas (if existing
risers are full, Tenant shall use a separate raceway to be installed by Tenant
at Tenant’s sole cost and expense with routing as approved by Landlord) for the
purpose of connecting Tenant’s rooftop Equipment to the related Equipment
located in Tenant’s lease Premises.



(b) Grant Non-exclusive. The Rooftop Rights granted herein are not exclusive and
Landlord reserves the right to grant, renew or extend rooftop communications
rights to others; provided such rights do not render Tenant’s utilization of the
site impractical. If Landlord grants Rooftop Rights to any future tenant,
operator or licensee (“Future Licensee”), and such Future Licensee’s equipment
interferes with Tenant’s operation and use of it Equipment, Landlord will direct
the Future Licensee to take all steps reasonably necessary to reduce the level
of interference to a level that does not materially impair Tenant’s operation
and use of its Equipment. If such Future Licensee cannot or does not reduce the
interference to a level that does not materially impair Tenant’s operation and
use of its Equipment, Landlord shall terminate the license with such Future
Licensee and require the Future Licensee to remove the equipment causing such
interference.


(c) Term. The Rooftop Rights granted to Tenant by Landlord shall have an
expiration date co-terminous with the Lease Term (unless sooner terminated by
Landlord or Tenant as provided herein).


(d) Use. Tenant agrees to use the Equipment and Connecting Equipment exclusively
for its own use. Tenant shall not use the Equipment or Connecting Equipment to
provide services to any outside party without Landlord’s prior written consent,
it being acknowledged that changes in the use of Tenant’s Equipment or
Connecting Equipment may increase the value of the Rooftop Rights granted
herein. Tenant shall not utilize the Equipment or Connecting Equipment in any
manner that is in violation of any governmental laws, rules or regulations,
whether now existing or hereinafter enacted or which is in violation of the
Building Rules and Regulations. Tenant may not make any use of the Equipment or
Connecting Equipment that (i) is or may be a nuisance or trespass or otherwise
disturbs the other tenants in the Building, (ii) increases any insurance
premiums, or (iii) makes such insurance unavailable to Landlord on the Building
under the insurer’s standard underwriting criteria. Landlord makes no warranty
or representation that the Building, the Building rooftop, or any improvements
therein (including without limitation any existing equipment rooms, conduits,
cables, and other spaces and products related to the operation or installation
Tenant’s Equipment) (hereinafter collectively the “Equipment Space”) are
suitable for Tenant’s intended use. Landlord further makes no warranty or
representation that Tenant’s rooftop equipment will not be affected by or suffer
interference from existing rooftop equipment, provided such existing equipment
is operating in compliance with the terms and conditions allowed by the
applicable rooftop agreement. Tenant acknowledges (i) that Tenant shall perform
all necessary studies and reports to determine the suitability of the Equipment
Space for Tenant’s intended us; (ii) that Tenant has not relied on any
statements, representations, or any other indications (whether verbal, written,
or both) made by Landlord, its employees, officers, agents, representatives,
contractors, or brokers regarding the condition and suitability of the Equipment
Space for Tenant’s intended use; and (iii) that Tenant has inspected the
Equipment Space and accepts the same “as is” and agrees that Landlord is under
no obligation to perform any work or provide any materials in preparation for
the installation, maintenance or operation of Tenant’s Equipment or Connecting
Equipment. Tenant further acknowledges that the Equipment Space may be accessed
by Landlord’s authorized representatives, including but not limited to,
authorized personnel representing other communications carriers, and agents,
employees, contractors, representatives, and subcontractors, of Landlord.


(e)Termination. Provided Tenant is not then in default, Tenant may terminate its
Rooftop Rights at any time, with or without cause, with thirty (30) days priors
written notice to Landlord. Termination rights granted to Landlord and Tenant in
the Lease shall also be fully applicable to the Rooftop Rights granted herein.
 
lviii

--------------------------------------------------------------------------------


 
(f) Rent. Intentionally deleted.


(g) Equipment. The Equipment and the Connecting Equipment shall be installed
behind the rooftop screen to be constructed on the roof of the Building, and
otherwise in strict accordance with the covenants of the _______________, the
specifications set forth in Exhibit D-1 and any subsequent plans and
specifications approved by Landlord as set forth herein. Tenant shall at all
times operate and maintain the Equipment and the Connecting Equipment in good
condition and in compliance with all federal, state, and local laws, ordinances,
and rules. Equipment replacements shall be restricted to equipment substantially
similar in function and size to the Equipment described in Exhibit D-1. The
installation of any additional equipment or equipment dissimilar in function or
size to that described in Exhibit D-1 with Landlord's prior approval, not to be
unreasonably withheld or delayed, shall be deemed an act of default by Tenant.
Tenant shall not place any load upon any floor or upon the roof of the Building
contrary to the weight, method of installation and position reasonably
prescribed by Landlord. The Equipment and Connecting Equipment shall remain at
the sole risk of Tenant, and Landlord shall not be liable for any damage, theft,
misappropriation or loss regardless of the cause thereof, and Tenant expressly
waives any and all claims it may have against Landlord with respect to the same.


(h) Equipment Installation. Prior to the commencement of any work or the
installation of any Equipment or Connecting Equipment, Tenant shall:



               i.         
Prepare and deliver to Landlord an outline of the Building rooftop, indicating
the proposed location of the rooftop Equipment, a description of the proposed
method of installation, and the proposed routing of any rooftop Connecting
Equipment. Tenant shall also describe, in reasonable detail, the proposed
routing of all non-rooftop Connecting Equipment. No work shall commence until
Landlord has approved, in writing, all construction and installation plans,
which approval shall not be unreasonably withheld or delayed. Landlord shall
indicate its approval or disapproval and notify Tenant of any required changes
within ten (10) business days after Landlord receives such plans from Tenant. In
no event shall Landlord’s approval or change of such plans be deemed a
representation that Tenant’s Equipment and Connecting Equipment will not cause
interference with other systems in the Building or that Tenant’s plans comply
with applicable laws, rules or regulations; such responsibility shall remain
solely with Tenant.




                ii.         
Tenant warrants that the installation of the Equipment and Connecting Equipment
shall be in strict compliance with (i) Exhibit D-1 attached hereto; (ii) any
subsequent plans and specifications approved by Landlord; (iii) all Equipment
manufacturer’s recommendations; and (iii) all applicable laws, rules or
regulations. Tenant shall not make any material modifications to the Equipment
Space without Landlord’s prior written approval, which Landlord shall determine
tin its soles discretion. Tenant shall also insure that the installation and
construction shall be performed in a neat, responsible, and workmanlike manner,
using generally accepted construction standards, consistent with such reasonable
requirements as shall be imposed by Landlord. Tenant shall promptly notify when
all work has been completed and all work shall be inspected by Landlord. Within
five (5) business days following Tenant’s completion of the installation, Tenant
shall provided Landlord with documentation evidencing that all applicable
permits, licenses, and approvals required for the installation, maintenance, and
operation of the Equipment and Connecting Equipment have been obtained.




                iii.       
Tenant acknowledges that the structural integrity of the load bearing capability
of the roof, the moisture resistance of the roof membrane, and the ability of
Landlord to safely access all parts of the roof are of critical importance to
Landlord. Tenant agrees that all specifications and plans will provide
sufficient specificity to ensure that these concerns are protected. Tenant shall
not make any penetrations of the roof membrane without the Landlord’s prior
written approval. Any penetrations of the roof membrane approved by Landlord
shall be made at Tenant’s sole cost and expense by a qualified roofing
contractor selected by Landlord to ensure full compliance with the terms of all
existing roof warranties. Tenant shall be fully liable to Landlord for any
unauthorized activities that violate the terms of any warranty on the roof
membrane and results in the full or partial loss of any roof warranty coverage
otherwise available to Landlord. Tenant shall handle all parts, materials, and
substances capable of damaging the roof membrane in a manner that fully protects
the integrity of the membrane. Any roof damage caused by Tenant or any of
Tenant’s agents, representative, employees, contractors, subcontractors or
invitees shall be made at Tenant’s sole cost and expense by a roofing

 
lix

--------------------------------------------------------------------------------


 

                                                                           
contractor selected by Landlord. Landlord, in its sole discretion, may require
Tenant to install, at Tenant’s sole cost and expense, rooftop walk pads if
Landlord considers such pads necessary to protect the integrity of the roof
membrane.

 

                iv.        
Tenant, in the exercise of its Rooftop Rights granted herein, shall not at any
time (as determined by Landlord in its sole judgment), disrupt Building
operations, including but not limited to, blocking access to or in any way
obstructing Building entrances, lobbies, hallways, elevators, or interfere or
hinder the use of the Building’s loading docks. Any work activities deemed
disruptive to Building operations, including but not limited to core drillings,
must be performed after normal business hours as defined by Landlord.




                v.       
Tenant shall, at is sole cost and expense, repair or refinish any surface of the
Building damaged by or during the installation, operation, maintenance or
removal of Tenant’s Equipment or Connecting Equipment and caused by Tenant or
any of its agents, representatives, employees, contractors, subcontractors, or
invitees. In the event Tenant fails to promptly repair or refinish any such
damage, Landlord may, in its sole discretion, repair or refinish such damage to
Landlord’s satisfaction and Tenant shall reimburse Landlord for all costs and
expenses incurred in such repair or refinishing together with an administrative
charge of fifteen percent (15%) of such costs and expenses. All such sums shall
be deemed to be Additional Rent payable to Landlord.




                vi.    
Tenant shall attach a label to (i) all rooftop Equipment and Connecting
Equipment located on the rooftop and (ii) to all cabling passing through all
Building common area equipment and telephone rooms. Each label shall included,
at a minimum, the following information:




        a.    
Tenant’s name;

 b.    
Rooftop Lease #;

c.    
If cabling, the floor where the cable originates and the floor where it
terminates;




                vii.   
Tenant shall obtain, at its sole cost and expense, prior to the commencement of
any construction activities or Equipment or Connecting Equipment installations,
any necessary federal, state, and municipal permits, licenses and approvals.
Tenant’s Equipment and Connecting Equipment shall comply with all applicable
safety standards, as modified from time to time, of any governing body with
jurisdiction over Tenant’s operations.




                viii.  
Any specialized use of the elevators must be coordinated with Landlord’s
property manager.




                ix.    
Tenant must properly dispose of all packing material and refuse in accordance
with the Rules and Regulations.



(i)Tenant’s Covenants.



 
a.
Tenant shall at its sole cost and expense, maintain the Equipment and Connecting
Equipment in proper operating condition and maintain same in a safe condition.




b.    
Tenant’s Equipment and Connecting Equipment shall not disrupt, adversely affect,
or interfere with (i) the operation of any existing communications equipment at
the Building, (ii) any tenant’s or occupant’s use or operation of communications
or computer devices, or (iii) the operation of any Building system. In the event
interference occurs, Tenant shall correct such interference within twenty-four
(24) hours after receiving written notice that such interference is possibly
caused by Tenant’s Equipment. Landlord reserves the right to disconnect power to
any of Tenant’s Equipment in the event Tenant fails to correct such interference
within such twenty-four (24) hour period. Tenant hereby releases Landlord from
any and all liability and damages, which results or possibly results from any
such disconnection.



(j) Utility Service. In the event Tenant’s Equipment requires utility service
beyond the limits set forth in the Lease, Tenant shall pay for all related
utility costs. Subject to availability as determined by Landlord in its
reasonable discretion, Tenant may connect to the existing electrical service to
the Building provided that
 
lx

--------------------------------------------------------------------------------


 
 
Tenant, at Tenant’s sole expense, installs an Emon Dmon sub-meter capable of
measuring both electricity consumption and demand. In such event, Tenant shall
reimburse Landlord for the costs of Tenant’s electrical use, including
Landlord’s administrative charge of $20.00 per month for meter reading and
administrative processing. Landlord shall invoice Tenant on a monthly basis (or
such other billing cycle as may be mutually acceptable to both Landlord and
Tenant), and all sum due related to Tenant’s electrical usage shall be due to
Landlord as Additional Rent. Landlord shall have no liability to Tenant or any
third party for any interruption, curtailment, stoppage, or suspension of any
utility service.


(k) Access. Tenant hereby acknowledges that for reasons of safety and security,
Landlord must restrict access to the Building rooftop and Building common areas
to authorized personnel only. Landlord agrees that Tenant’s authorized
representative shall have access to the Equipment Space during normal business
hours (typically defined as 7:30 a.m. to 4:30 p.m., Monday through Friday,
excluding Holidays) free of charge. Access after normal business hours will
require Landlord to dispatch personnel and Tenant shall reimburse Landlord, as
Additional Rent, for the associated personnel costs at Landlord’s then current
overtime hourly billable rate (Landlord’s overtime rate is currently $52.50 per
hour). Except in the event of an emergency, Tenant agrees to give at least
twenty-four (24) hours notice to Landlord of its intent to enter the Equipment
Space. At the time such notice is given, Tenant shall inform Landlord of the
names of the person(s) who will be accessing the Equipment Space, the reasons
for the entry, and the expected duration of the work to be performed. Tenant
acknowledges that Landlord may not maintain personnel on-site and any requested
access without prior notification may result in unavoidable and unpredictable
delays. At no time shall Tenant or any of Tenant’s agents, employees,
contractors, subcontractors, or representative attempt to connection, tamper
with, adjust, alter, or otherwise affect the operation of any equipment or
systems belonging to Landlord or any other third-party without the prior written
approval of Landlord or the affected third-party, as appropriate. Landlord
reserves the right, in its sole discretion, to select or approve any contractor
whose work activities will connect, interact with, or potentially affect any
Building equipment or systems.


(l) Relocation. Landlord, at its sole expense and discretion, may require Tenant
to relocate any or all of the Equipment and Connecting Equipment located on the
rooftop or within the Building, provided that such relocation does not
materially and adversely impair the operation of the Equipment and Connecting
Equipment or materially degrade the quality of transmission of the Equipment and
Connecting Equipment. In the event Landlord requires Tenant to relocate Tenant’s
Equipment or Connecting Equipment, as the case may be, Tenant shall within sixty
(60) days either: (i) terminate this License upon written notice to Landlord; or
(ii) commence efforts to relocate the Equipment or the Connecting Equipment, as
the case may be, and complete their relocation with on hundred twenty (120) days
of the date of Landlord’s original notice to Tenant to relocate, in which event
Landlord shall reimburse Tenant for any reasonable, actual, out-of-pocket costs
or expenses paid by Tenant to third parties in connection with such relocation.
Landlord will permit Tenant to perform a standard cutover procedure, if required
by any relocation of Equipment, which will ensure that the relocated Equipment
is operational for services prior to discontinuing service from the old
location. In the event all or a portion of the roof membrane must be repaired or
replaced, or any other Building maintenance need arises that requires the
temporary removal of the Equipment and Connecting Equipment, Tenant shall be
fully responsible, at its sole cost and expense, for the removal and
re-installation of all Equipment. Except in the case of emergencies, Landlord
shall provide Tenant with forty-eight (48) hours notice of any planned repairs
or replacements that will require the removal of Tenant’s Equipment, unless
Landlord is unable to provide forty-eight (48) hours notice due to the nature of
the repair or replacement, in which event Landlord shall provide as much notice
as reasonably possible. Landlord shall promptly notify Tenant when the repair or
replacement is complete and the re-installation of the Equipment may commence.
All Equipment shall be re-installed in strict accordance with the specifications
previously approved by Landlord and in effect at the time of the Equipment’s
removal. Landlord shall have no liability to Tenant or any third-party for any
losses incurred as a result of the relocation and re-installation.


(m) Removal. Provided Tenant is not in default under the terms of the Lease or
its obligations under the Rooftop Rights granted herein, Tenant may, prior to
the Expiration Date, remove its Equipment from the Building; provided, however,
Tenant shall repair all damage caused by such removal and perform such
restoration as may be required under the terms of the Lease. In any event,
Tenant shall remove all of its Equipment and Connecting Equipment (unless Tenant
obtains Landlord’s prior written consent to allow the Connecting Equipment, or
portions thereof, to remain in place and become the property of Landlord, such
consent to be at Landlord’s sole discretion) prior to the Expiration Date or
earlier termination (for whatever cause) of Tenant’s Rooftop Rights. In the
event Tenant’s Equipment and Connecting Equipment or any portion thereof
(excepting any Connecting Equipment to remain in place per Landlord’s consent as
described above) is not removed prior to the Expiration Date or earlier
termination of Tenant’s Rooftop Rights, such property shall be deemed abandoned
by Tenant and Landlord may dispose of same in whatever manner Landlord may elect
without any liability to Tenant. Any expenses incurred by Landlord as a result
of the removal and disposition of
 
lxi

--------------------------------------------------------------------------------


 
Tenant’s Equipment and Connecting Equipment, or any portion thereof, deemed
abandoned by Tenant shall be paid to Landlord by Tenant within thirty (30) days
of Tenant’s receipt of Landlord’s invoice.


(n) Assignment - Sublicense. Tenant shall not assign, sublicense, or otherwise
transfer the Rooftop Rights or any portion there of without Landlord’s prior
written consent, which Landlord shall determine in its sole discretion. Not
withstanding the foregoing, Tenant shall have the right, without Landlord’s
consent, but upon written notification to Landlord, to assign or sublicense
Tenant’s Rooftop Rights to any permitted subtenant or assignee which assumes the
obligations of Tenant, and continues the same permitted use set for the in the
terms and conditions set forth herein. Landlord must be given prior written
notice of any such assignment or sublicense, and failure to do so shall be a
default by Tenant hereunder. Acceptance of Rooftop Rent payments by Landlord
after any non-permitted assignment shall not constitute approval thereof by
Landlord. In no event shall Tenant’s Rooftop Rights be assignable by operation
of any law, and Tenant’s rights hereunder may not become, and shall not be
listed by Tenant s an asset under any bankruptcy, insolvency or reorganization
proceedings. Tenant is not, may not become, and shall never represent itself to
be an agent of Landlord, and Tenant acknowledges that Landlord’s title is
paramount, and that it can do nothing to affect or impair Landlord’s title. If
Tenant’s Rooftop Rights shall be assigned or sublicensed by Tenant at a Rooftop
Rent that exceeds the Rooftop Rent to be paid to Landlord hereunder, then any
such excess shall be paid over to Landlord by Tenant.



 

lxii

--------------------------------------------------------------------------------





EXHIBIT D-1 TO ROOFTOP LICENSE AGREEMENT
[Equipment]
 


 



 

lxiii

--------------------------------------------------------------------------------


 
 
EXHIBIT E
[MONUMENT SIGNAGE]
 
 
 

 
 

lxiv

--------------------------------------------------------------------------------



 
EXHIBIT F
 
[NON-DISTURBANCE AND ATTORNMENT AGREEMENT]
 
(Sample)


RECORDING REQUESTED BY
 
_____________________________
 
WHEN RECORDED MAIL TO


The Northwestern Mutual Life Ins. Co.
720 East Wisconsin Ave. - Rm N16WC
Milwaukee, WI 53202
Attn:
Loan
No.                                                                                                                                                                                 
SPACE ABOVE THIS LINE FOR RECORDER’S USE                                      


NON-DISTURBANCE AND ATTORNMENT AGREEMENT




THIS AGREEMENT is entered into as of , 2004, between Brown & Brown, Inc., a
Florida corporation, whose mailing address is 401 E. Jackson Street, Suite 1700,
Tampa, Florida 33602 ("Tenant"), Highwoods/Florida Holdings, L.P., a Delaware
limited partnership, whose mailing address is 3111 W. Martin Luther King
Boulevard, Suite 300, Tampa, Florida 33607, ("Borrower"), and THE NORTHWESTERN
MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation ("Lender"), whose address
for notices is 720 East Wisconsin Avenue, Milwaukee, WI 53202, Attention: Real
Estate Investment Department, Reference Loan No.  .


RECITALS


A.    Tenant is the lessee or successor to the lessee, and Borrower is the
lessor or successor to the lessor under a certain lease dated  , 2004 (the
"Lease").


B.    Lender has made, or will make, a mortgage loan to be secured by a
mortgage, deed to secure a debt or deed of trust from Borrower for the benefit
of Lender (as it may be amended, restated or otherwise modified from time to
time, the "Lien Instrument") encumbering the fee title to and/or leasehold
interest in the land described in Exhibit A attached hereto and the improvements
thereon (collectively, the "Property"), wherein the premises covered by the
Lease (the "Demised Premises") are located.


C.    Borrower and Lender have executed, or will execute, an Absolute
 
lxv

--------------------------------------------------------------------------------


 
Assignment of Leases and Rents (the "Absolute Assignment"), pursuant to which
(i) the Lease is assigned to Lender and (ii) Lender grants a license back to
Borrower permitting Borrower to collect all rents, income and other sums payable
under the Lease until the revocation by Lender of such license, at which time
all rents, income and other sums payable under the Lease are to be paid to
Lender.


D.    Lender has required the execution of this Agreement by Borrower and Tenant
as a condition to Lender making the requested mortgage loan or consenting to the
Lease, and Tenant has required the execution of this Agreement by Lender and
Borrower as a condition to Tenant entering into the Lease.


E.    Tenant acknowledges that, as its consideration for entering into this
Agreement, Tenant will benefit by entering into an agreement with Lender
concerning Tenant’s relationship with any purchaser or transferee of the
Property (including Lender) in the event of foreclosure of the Lien Instrument
or a transfer of the Property by deed in lieu of foreclosure (any such purchaser
or transferee and each of their respective successors or assigns is hereinafter
referred to as "Successor Landlord").


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Tenant, Borrower and
Lender agree as follows:


1.    Tenant and Borrower agree for the benefit of Lender that:



 
(a)
Tenant shall not pay, and Borrower shall not accept, any rent or additional rent
more than one month in advance;




 
(b)
Except as specifically provided in the Lease, Tenant and Borrower will not enter
into any agreement for the cancellation of the Lease or the surrender of the
Demised Premises without Lender’s prior written consent;




 
(c)
Tenant and Borrower will not enter into any agreement amending or modifying the
Lease without Lender’s prior written consent, except for amendments or
modifications specifically contemplated in the Lease, including without
limitation, those confirming the lease commencement date, the rent commencement
date, the term, the square footage leased, the renewal or extension of the
Lease, or the leasing of additional space at the Property;




 
(d)
Tenant will not terminate the Lease because of a default thereunder by

 
lxvi

--------------------------------------------------------------------------------


 
Borrower unless Tenant shall have first given Lender written notice and a
reasonable opportunity to cure such default; and


 
(e)
Tenant, upon receipt of notice from Lender that it has exercised its rights
under the Absolute Assignment and revoked the license granted to Borrower to
collect all rents, income and other sums payable under the Lease, shall pay to
Lender all rent and other payments then or thereafter due under the Lease, and
any such payments to Lender shall be credited against the rent or other
obligations due under the Lease as if made to Borrower.




 
(f)
Tenant will not conduct any dry cleaning operations on the Demised Premises
using chlorinated solvents nor will Tenant use any chlorinated solvents in the
operation of their business on the Demised Premises.




 
(g)
Tenant shall pay any and all termination fees due and payable under the Lease
directly to Lender to be held by Lender/directly to Lender to be held in an
account satisfactory to Lender and such fees shall be applied by Lender as
follows: [DRAFTER: INSERT LANGUAGE PER STAC 320/321 OF LOAN COMMITMENT.]



2.    Subject to the terms of this Agreement, the Lease is hereby subordinated
in all respects to the Lien Instrument and to all renewals, modifications and
extensions thereof, subject to the terms and conditions hereinafter set forth in
this Agreement, but Tenant waives, to the fullest extent it may lawfully do so,
the provisions of any statute or rule of law now or hereafter in effect that may
give or purport to give it any right or election to terminate or otherwise
adversely affect the Lease or the obligations of Tenant thereunder by reason of
any foreclosure proceeding.


3.    Borrower, Tenant and Lender agree that, unless Lender shall otherwise
consent in writing, the fee title to, or any leasehold interest in, the Property
and the leasehold estate created by the Lease shall not merge but shall remain
separate and distinct, notwithstanding the union of said estates either in
Borrower or Tenant or any third party by purchase, assignment or otherwise.


4.    If the interests of Borrower in the Property are acquired by a Successor
Landlord:



 
(a)
If Tenant shall not then be in default in the payment of rent or other sums due
under the Lease or be otherwise in material default under the Lease (in each
case, beyond the expiration of applicable notice and cure periods), the Lease
shall not terminate or be terminated and the rights of Tenant thereunder shall
continue in full force and effect except as provided in this Agreement;

 
lxvii

--------------------------------------------------------------------------------


 

 
(b)
Tenant agrees to attorn to Successor Landlord as its lessor; Tenant shall be
bound under all of the terms, covenants and conditions of the Lease for the
balance of the term thereof, including any renewal options which are exercised
in accordance with the terms of the Lease;




 
(c)
The interests so acquired shall not merge with any other interests of Successor
Landlord in the Property if such merger would result in the termination of the
Lease;




 
(d)
If, notwithstanding any other provisions of this Agreement, the acquisition by
Successor Landlord of the interests of Borrower in the Property results, in
whole or part, in the termination of the Lease, there shall be deemed to have
been created a lease between Successor Landlord and Tenant on the same terms and
conditions as the Lease for the remainder of the term of the Lease, except as
modified by this Agreement, with renewal options, if any; and




 
(e)
Successor Landlord shall be bound to Tenant under all of the terms, covenants
and conditions of the Lease, and Tenant shall, from and after Successor
Landlord’s acquisition of the interests of Borrower in the real estate, have the
same remedies against Successor Landlord for the breach of the Lease that Tenant
would have had under the Lease against Borrower if the Successor Landlord had
not succeeded to the interests of Borrower; provided, however, that Successor
Landlord shall not be:




   
(i)
Liable for the breach of any representations or warranties set forth in the
Lease or for any act, omission or obligation of any landlord (including
Borrower) or any other party occurring or accruing prior to the date of
Successor Landlord’s acquisition of the interests of Borrower in the Demised
Premises, except for any repair and maintenance obligations of a continuing
nature as of the date of such acquisition;




 
(ii)
Subject to any offsets or defenses which Tenant might have against any landlord
(including Borrower) prior to the date of Successor Landlord’s acquisition of
the interests of Borrower in the Demised Premises except to the extent that such
offsets (a) were used to fund the Allowance (as defined in the Lease), including
interest, or to fund the repairs, maintenance or other actions

 
 
lxviii

--------------------------------------------------------------------------------


 
which would otherwise be an obligation of Successor Landlord upon its
acquisition of the interests of Borrower in the Property and (b) in the case of
Lender becoming Successor Landlord, concerning which Lender has in fact received
timely notice and an opportunity to cure prior to Tenant gaining, or taking
action by which it would gain, the right to so offset against rents;
 

   
(iii)
Liable for the return of any xecurity deposit under the Lease unless such
security deposit shall have been actually deposited with Successor
Lanlord;Premises to any third party;

   

   
(iv)
Bound to Tenant for any claims arising subsequent to the date upon which
Successor Landlord transfers its interest in the Demised Premises to any third
party;




   
(v)
Liable to Tenant under any indemnification provisions set forth in the Lease
arising prior to Successor Landlord's acquisition of the interests of Borrower
in the Property; or




   
(vi)
Liable for any damages in excess of Successor Landlord’s equity in the Property.



The provisions of this paragraph shall be effective and self-operative
immediately upon Successor Landlord succeeding to the interests of Borrower
without the execution of any other instrument.


               5.    Tenant represents and warrants that Tenant, to its actual
knowledge: (i) is not a person or entity with whom Lender is restricted from
doing business with under regulations of the Office of Foreign Asset Control
("OFAC") of the Department of the Treasury (including, but not limited to, those
named on OFAC's Specially Designated and Blocked Persons list) or under any
statute, executive order (including, but not limited to, the September 24, 2001
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action;
(ii) is not knowingly engaged in, and shall not knowingly engage in, any
dealings or transaction or knowingly be otherwise associated with such persons
or entities described in (i) above; and (iii) is not a person or entity whose
activities violate the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders thereunder.
 
lxix

--------------------------------------------------------------------------------


 
6.    This Agreement may not be modified orally or in any other manner except by
an agreement in writing signed by the parties hereto or their respective
successors in interest. In the event of any conflict between the terms of this
Agreement and the terms of the Lease, the terms of this Agreement shall prevail.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their respective heirs, successors and assigns, and shall remain in full
force and effect notwithstanding any renewal, extension, increase, or refinance
of the indebtedness secured by the Lien Instrument, without further
confirmation. Upon recorded satisfaction of the Lien Instrument, this Agreement
shall become null and void and be of no further effect.

 

lxx

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

                                              TENANT:  BROWN & BROWN, INC.  
   
   
    By:  _____________________________________________________ 
 
Attest:
 
_______________________________________________ 
                          Secretary    

     
                                        BORROWER: 
HIGHWOODS/FLORIDA HOLDINGS,
L.P., a Delaware limited partnership
 
   
By: Highwoods/Florida GP Corp.,
its general partner
 
                                                                                                                By:       
_______________________________________
  Stephen A. Meyers
                                                                                                              
Title:    
Vice President - Tampa
 
Attest:  
_______________________________________
                          

     
                                                                                                                        
LENDER:
THE NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY, a
Wisconsin corporation
 
                                                          By:
Northwestern Investment
Management Company, LLC, a
Delaware limited liability
company, its wholly-owned
affiliate and authorized
representative
 
   
By: _______________________________
                                        , Managing Director
   
Attest: ____________________________
                                       , Assistant Secretary

     
 lxxi
 
 
 